

Exhibit 10.1



SIXTH AMENDMENT TO CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of January 31, 2019 (this
“Amendment”), is entered into among Molina Healthcare, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, and SunTrust Bank, in its capacity as Administrative Agent (the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Credit Agreement (as
defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of June 12, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Borrower has requested a delayed draw term loan facility in an
aggregate principal amount of $600,000,000 (the “Delayed Draw Term Loan”) and
certain other modifications to the Credit Agreement; and
 
WHEREAS, certain of the Lenders, including New Lenders (defined below)
(together, the “Delayed Draw Lenders”) have agreed to provide the Delayed Draw
Term Loan, and the Required Lenders have agreed to the modifications to the
Credit Agreement on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the agreements contained herein and in the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


AGREEMENT


1.            Amendments to the Credit Agreement.  As of the Sixth Amendment
Effective Date, the Credit Agreement is hereby amended to read as set forth in
the amended Credit Agreement attached hereto as Exhibit A.  Schedule I is hereby
amended to read as set forth in the attached Exhibit B.  A new Exhibit 2.5 to
the Credit Agreement is added to the Exhibits to read as set forth in the
attached Exhibit C.


2.            Release.  Molina Pathways LLC, a Delaware limited liability
company (“Pathways”), is released from all of its obligations under the Credit
Agreement and the other documents executed and delivered by Pathways in
connection with the Credit Agreement


3.            Effectiveness; Conditions Precedent.  This Amendment shall become
effective as of the date hereof after each of the following conditions is
satisfied (such date, the “Sixth Amendment Effective Date”):


(a)            Amendment.   Receipt by the Administrative Agent of counterparts
of this Amendment, executed by the Borrower, the Guarantors, each Delayed Draw
Lender, each of the Lenders and the Administrative Agent.


(b)            Resolutions.   Receipt by the Administrative Agent of such
certificates, resolutions or other action of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer who signs the Credit Agreement and/or other Loan
Documents.



--------------------------------------------------------------------------------

(c)            Opinions of Counsel.  Receipt by the Administrative Agent of
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Sixth Amendment Effective Date, in form
and substance reasonably satisfactory to the Administrative Agent and which
shall cover, among other customary things, authority, legality, validity,
binding effect and enforceability of this Amendment.


(d)             Payment of Fees.  Receipt by the Administrative Agent, the
Arrangers and the Lenders of any fees required to be paid on or before the Sixth
Amendment Effective Date.


(e)             Payment of Expenses.  The Borrower shall have paid all
reasonable fees and out-of-pocket expenses, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent required by that certain Commitment Letter
dated December 19, 2018 among the Borrower, the Administrative Agent and
SunTrust Robinson Humphrey, Inc.


(f)       KYC Information.  Upon the reasonable request of any Lender made at
least five (5) Business Days prior to the date hereof, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act.


4.            Lender Joinder.  From and after the date hereof, each Person
identified on the signature pages hereto as a Lender that is not a party to the
Credit Agreement immediately prior to giving effect to this Amendment (each, a
“New Lender”) shall be deemed to be a party to the Credit Agreement and a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and shall have all of the rights and obligations of a Lender under the Credit
Agreement and the other Loan Documents as if such Person had executed the Credit
Agreement


5.            Amendment is a “Loan Document”.  This Amendment shall be deemed to
be, and is, a Loan Document and all references to a “Loan Document” in the
Credit Agreement and the other Loan Documents (including, without limitation,
all such references in the representations and warranties in the Credit
Agreement and the other Loan Documents) shall be deemed to include this
Amendment.


6.            Representations and Warranties; No Default.  Each Loan Party
hereby represents and warrants to the Administrative Agent, each Lender, the
Swingline Lender and the Issuing Bank that, (a) the representations and
warranties of each Loan Party contained in the Credit Agreement, any other Loan
Document, or any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document, are true and correct in all
material respects (other than any representation and warranty that is expressly
qualified by materiality, in which case such representation and warranty is true
and correct in all respects) on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) as of
such earlier date and (b) no Default or Event of Default exists.


7.            Reaffirmation of Obligations.  Each Loan Party (a) acknowledges
and consents to all of the terms and conditions of this Amendment, (b) affirms
all of its obligations under the Loan Documents (as amended by this Amendment)
and (c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified or released pursuant to this Amendment).


2

--------------------------------------------------------------------------------

8.            No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect and
nothing herein shall limit or waive any right, power or remedy of the
Administrative Agent or the Lenders under the Loan Documents.


9.            Counterparts; Delivery.  This Amendment may be executed in
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Amendment by facsimile transmission or by any other
electronic imaging means (including .pdf), shall be effective as delivery of a
manually executed counterpart of this Amendment.


10.            Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE
OF NEW YORK.


[SIGNATURE PAGES FOLLOW]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement to be duly executed as of the date first above written.
 

BORROWER:
MOLINA HEALTHCARE, INC.,
 
a Delaware corporation
     
 
By:

/s/ Mark L. Keim
 
Name:
Mark L. Keim
 
Title:
Executive Vice President of Strategic Planning,
   
Corporate Development and Transformation
      GUARANTORS:
None as of the Sixth Amendment Effective Date after giving effect to the release
provided for in Section 2 hereof






--------------------------------------------------------------------------------






ADMINISTRATIVE
SUNTRUST BANK,
AGENT:
as Administrative Agent
        By:
/s/ Katherine Bass
  Name:
Katherine Bass
  Title:
Director
      LENDERS:
SUNTRUST BANK,
 
as Issuing Bank, as Swingline Lender and as a Lender
        By:
/s/ Katherine Bass  
Name:
Katherine Bass
 
Title:
Director
       
BANK OF AMERICA, N.A.
      By:
/s/ Yinghua Zhang
 
Name:
Yinghua Zhang
  Title:
Director
       
WELLS FARGO BANK, NATIONAL ASSOCIATION
        By:
/s/ Jordan Harris  
Name:
Jordan Harris
  Title:
Director
       
BOKF, N.A. dba BANK OF ALBUQUERQUE
        By: /s/ Dalton Esmond
 
Name:
Dalton Esmond
  Title: Relationship Manager
        EAST WEST BANK         By: /s/ Daniel Mai
 
Name:
Daniel Mai
  Title: Vice President and Relationship Manager
        MUFG UNION BANK, N.A.         By: /s/ Teuta Ghilaga  
Name:
Teuta Ghilaga
  Title:
Director
        UBS AG, STAMFORD BRANCH         By: /s/ Darlene Arias  
Name:
Darlene Arias
  Title: Director
        By: /s/ Kenneth Chin  
Name:
Kenneth Chin
  Title: Director





[Signature pages continue]





--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION
       
By:

/s/ David C. Mruk
 
Name:
David C. Mruk
 
Title:
SVP
       
BARCLAYS BANK PLC
       
By:

/s/ Ronnie Glenn
 
Name:
Ronnie Glenn
 
Title:
Director
        JPMORGAN CHASE BANK, N.A.      
By:

/s/ Danielle D. Babine
 
Name:
Danielle D. Babine
 
Title:
Vice President

        MORGAN STANLEY SENIOR FUNDING, INC.        
By:

/s/ Emanuel Ma
 
Name:
Emanuel Ma
 
Title:
Vice President











--------------------------------------------------------------------------------





NEW LENDERS: CITIZENS BANK, N.A.         By: /s/ Prasanna Manyem  
Name:
Prasanna Manyem
 
Title:
Vice President












--------------------------------------------------------------------------------





  DEUTSCHE BANK AG NEW YORK BRANCH         By:
/s/ Yumi Okabe
 
Name:
Yumi Okabe
 
Title:
Vice President
        By:
/s/ Alicia Schug
 
Name:
Alicia Schug
 
Title:
Vice President











--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION         By:
/s/ Andrew W. Hietala
 
Name:
Andrew W. Hietala  
Title:
Senior Vice President










--------------------------------------------------------------------------------






 
FIFTH THIRD BANK
        By:
/s/ Thomas Avery
 
Name:
Thomas Avery
 
Title:
Director









--------------------------------------------------------------------------------




 
THE HUNTINGTON NATIONAL BANK
        By:
/s/ Joseph D. Hricovsky
 
Name:
Joseph D. Hricovsky
 
Title:
Senior Vice President












--------------------------------------------------------------------------------




 
MUFG BANK, LTD.
        By:
/s/ Teuta Ghilaga
 
Name:
Teuta Ghilaga  
Title:
Director







--------------------------------------------------------------------------------


EXHIBIT A TO SIXTH AMENDMENT








 
CREDIT AGREEMENT
 
dated as of
 
June 12, 2015
 
among
 
MOLINA HEALTHCARE, INC.,
 
as the Borrower
 
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
SUNTRUST BANK,
 
as Administrative Agent, Swingline Lender and Issuing Bank
 







--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE I

DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

33
Section 1.3.

Accounting Terms and Determination

33

Section 1.4.

Terms Generally

34

Section 1.5.

Letter of Credit Amounts

34

Section 1.6.

Times of Day

34




ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

34

Section 2.1.

General Description of Facilities

34

Section 2.2.

Revolving Loans

35

Section 2.3.

Procedure for Revolving Borrowings

35

Section 2.4.

Swingline Commitment

35

Section 2.5.

Delayed Draw Commitments

37

Section 2.6.

Funding of Borrowings

37

Section 2.7.

Interest Elections

38

Section 2.8.

Optional Reduction and Termination of Commitments

39

Section 2.9.

Repayment of Loans

39
  Section 2.10.

Evidence of Indebtedness

40

  Section 2.11.

Optional Prepayments

41

  Section 2.12.

Mandatory Prepayments

41

  Section 2.13.

Interest on Loans

41

  Section 2.14.

Fees

42

  Section 2.15.

Computation of Interest and Fees

43

  Section 2.16.

Inability to Determine Interest Rates
43

  Section 2.17.

Illegality

44

  Section 2.18.

Increased Costs
45

  Section 2.19.

Funding Indemnity
46
  Section 2.20.
Taxes

46

  Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

50

  Section 2.22.

Letters of Credit

51
  Section 2.23.

Increase of Commitments; Additional Lenders
56

  Section 2.24.
Mitigation of Obligations
57

  Section 2.25.

Replacement of Lenders
58

  Section 2.26.
Reallocation and Cash Collateralization of  Defaulting Lender Commitment

58




ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

59

Section 3.1.

Reserved

59

Section 3.2.

Each Credit Event
59

Section 3.3.

Delivery of Documents

60




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

60

Section 4.1.

Existence; Power
60

Section 4.2.

Organizational Power; Authorization
61

Section 4.3.

Governmental Approvals; No Conflicts
61

Section 4.4.

Financial Statements 
61

Section 4.5.

Litigation and Environmental Matters
62





--------------------------------------------------------------------------------



Section 4.6.

Compliance with Laws and Agreements

62

Section 4.7.

No Default
62

Section 4.8.

Investment Company Act, Etc.
63

Section 4.9.

Taxes

63

  Section 4.10.

Margin Regulations
63

  Section 4.11.

ERISA

63

  Section 4.12.

Ownership of Property
63

  Section 4.13.

Disclosure

64

  Section 4.14.

Labor Relations

64
  Section 4.15.

Subsidiaries

64
  Section 4.16.

Solvency

65
  Section 4.17.

Reserved.

65
  Section 4.18.

Licensing and Accreditation.

65
  Section 4.19.

Anti-Corruption Laws and Sanctions

65
  Section 4.20.

Subordination of Subordinated Debt.

65
  Section 4.21.

Medicare and Medicaid Notices and Filings Related to Business.

66
  Section 4.22.

No EEA Financial Institutions.

66




ARTICLE V

AFFIRMATIVE COVENANTS

66

Section 5.1.
Financial Statements and Other Information
66 Section 5.2.
Notices of Material Events
 68
Section 5.3.
Existence; Conduct of Business
69

Section 5.4.

Compliance with Laws, Etc.

70
Section 5.5.

Payment of Obligations

70
Section 5.6.

Books and Records

70 Section 5.7.
Visitation, Inspection, Etc.

70
Section 5.8.

Maintenance of Properties; Insurance

70
Section 5.9.

Use of Proceeds; Margin Regulations

70
  Section 5.10.
Additional Subsidiaries; Guarantees

71
 Section 5.11.
Material Licenses

71
 Section 5.12.
Unrestricted Subsidiaries

71




ARTICLE VI

FINANCIAL COVENANTS
72

Section 6.1.
Consolidated Net Leverage Ratiot
72

Section 6.2.
Consolidated Interest Coverage Ratio
72



ARTICLE VII

NEGATIVE COVENANTS

 72
Section 7.1.

Indebtedness and Preferred Equity.

 72
Section 7.2.

Negative Pledge

74
Section 7.3.

Fundamental Changes

75

Section 7.4.

Investments, Loans, Etc.

75
Section 7.5.

Restricted Payments

76
Section 7.6.

Sale of Assets

77

Section 7.7.

Transactions with Affiliates

78
Section 7.8.

Restrictive Agreements

78

Section 7.9.

Reserved

78

 Section 7.10.

Hedging Transactions

78

 Section 7.11.

Reserved.

78

 Section 7.12.

Amendment to Organization Documents

78

 Section 7.13.

Amendments and Prepayment of Other Indebtedness.

79

 Section 7.14.

Accounting Changes

79





--------------------------------------------------------------------------------



 Section 7.15.

Government Regulation

79

 Section 7.16.

Ownership of Subsidiaries

79

 Section 7.17.

Use of Proceeds

80



ARTICLE VIII

EVENTS OF DEFAULT
80

Section 8.1.
Events of Default
80

Section 8.2.
Application of Funds
83



ARTICLE IX

THE ADMINISTRATIVE AGENT

84

Section 9.1.

Appointment of Administrative Agent

84
Section 9.2.

Nature of Duties of Administrative Agent

84
Section 9.3.

Lack of Reliance on the Administrative Agent

85
Section 9.4.

Certain Rights of the Administrative Agent

85

Section 9.5.

Reliance by Administrative Agent

86

Section 9.6.

The Administrative Agent in its Individual Capacity

86

Section 9.7.

Successor Administrative Agent

86

Section 9.8.

Withholding Tax.

87

Section 9.9.

Administrative Agent May File Proofs of Claim

87

 Section 9.10.

Authorization to Execute Other Loan Documents

88

 Section 9.11.

Guaranty Matters.

88

 Section 9.12.

Documentation Agent; Syndication Agent.

88

 Section 9.13.

Right to Enforce Guarantee.

88

 Section 9.14.

Hedging Obligations and Bank Product Obligations

88



ARTICLE X

GUARANTY

88

Section 10.1.

The Guaranty

88

Section 10.2.

Obligations Unconditional

89

Section 10.3.

Reinstatement

90

Section 10.4.

Certain Additional Waivers

90

Section 10.5.

Remedies

90

Section 10.6.

Rights of Contribution

90
Section 10.7.

Guarantee of Payment; Continuing Guarantee

90

Section 10.8.

Keepwell

90


ARTICLE XI

MISCELLANEOUS

91

Section 11.1.

Notices

91

Section 11.2.

Waiver; Amendments

93

Section 11.3.

Expenses; Indemnification

95

Section 11.4.

Successors and Assigns

97

Section 11.5.

Governing Law; Jurisdiction; Consent to Service of Process

101

Section 11.6.

WAIVER OF JURY TRIAL

101

Section 11.7.

Right of Setoff

102

Section 11.8.

Counterparts; Integration

102

Section 11.9.

Survival

102

 Section 11.10.

Severability

103

 Section 11.11.

Confidentiality

103

 Section 11.12.

Interest Rate Limitation

103

 Section 11.13.

Waiver of Effect of Corporate Seal

103

 Section 11.14.

Patriot Act

104

 Section 11.15.

No Advisory or Fiduciary Responsibility

104





--------------------------------------------------------------------------------



Section 11.16.

Electronic Execution of Assignments and Certain Other Documents

104

Section 11.17.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

104







--------------------------------------------------------------------------------




Schedules 
 
 
 
 
 
Schedule I

-

Commitment Amounts 
Schedule 4.15

-

Loan Parties and Subsidiaries 
Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

 
 
 
 
 
 
Exhibits

 
 
 
 
 
Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.5

-

Form of Notice of Delayed Draw Borrowing

Exhibit 2.7

-

Form of Notice of Conversion/Continuation

Exhibit 2.10

-

Form of Note

Exhibits 2.20 (1-4)

-

Forms of U.S. Tax Compliance Certificates

Exhibit 5.1

-

Form of Compliance Certificate

Exhibit 5.10

-
Form of Guarantor Joinder Agreement

Exhibit 11.4

-
Form of Assignment and Acceptance






--------------------------------------------------------------------------------





CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of June 12,
2015, by and among MOLINA HEALTHCARE, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders establish a revolving
credit facility in favor of the Borrower;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
 
ARTICLE I

DEFINITIONS; CONSTRUCTION
 
Section 1.1.           Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
 
“364 Day Bridge Senior Unsecured Indebtedness” means any unsecured bridge
facility incurred by the Borrower no later than February 28, 2018 in an
aggregate amount not to exceed $550,000,000 with a maturity of 364 days and any
extension, renewal or refinancing thereof, which may be used to (i) fund any
required repurchases of the 2020 Convertible Notes, (ii) repay any Indebtedness
used to fund any required repurchases of the 2020 Convertibles Notes, (iii)
repay the Obligations and (iv) pay any fees, expenses and other transaction
costs incurred in connection therewith.
 
“2020 Convertible Notes” shall mean those certain 1.125% Cash Convertible Senior
Notes due 2020 issued pursuant to that certain Indenture dated as of February
15, 2013 by and among the Borrower and U.S. Bank National Association as
Trustee.
 
“2044 Convertible Notes” shall mean those certain 1.625% Convertible Senior
Notes due 2044 issued pursuant to that certain Indenture dated as of September
5, 2014 by and among the Borrower and U.S. Bank National Association as Trustee.
 
“ACA” shall mean both the Patient Protection and Affordable Care Act of 2010 and
the Health Care and Education Affordability Reconciliation Act of 2010.



--------------------------------------------------------------------------------



“ACA Adjustment” shall mean for any period in the table below an amount equal to
the sum of (a) the amount of Risk Corridor Payments owed to, but not received
by, the Borrower or any of its Restricted Subsidiaries as reflected in the table
below; provided, that such amounts shall be reduced pro rata by the amount of
any Risk Corridor Payments received by the Borrower or any of its Restricted
Subsidiaries on or after January 1, 2017 that relate to any period in the table
below; plus (b) the difference between (i) the amount of actual Risk Adjustment
Payments made or accrued by the Borrower and its Restricted Subsidiaries in each
period as reflected in the table below and (ii) the amount of Risk Adjustment
Payments that would have been due by the Borrower and its Restricted
Subsidiaries in each period set forth in the table below under the 2018 proposed
payment parameters and provisions related to the risk adjustment program; plus
(c) (i) the amount of case management costs included in determining the
Borrower’s or any of its Restricted Subsidiaries’ medical loss ratio in the
State of New Mexico as reflected in the table below, and (ii) the amount of
other medical services costs included in determining the Borrower’s or any of
its Restricted Subsidiary’s medical loss ratio in the State of New Mexico as
reflected in the table below where the encounter documentation associated with
such costs have not been processed or accepted into the State of New Mexico’s
Medicaid encounters database; provided, that such amount shall be reduced by the
amount of previously excluded case management costs and medical services costs
that are allowed by the State of New Mexico to be included in the calculation of
such medical loss ratio after the date hereof.  It is acknowledged and agreed
that the ACA Adjustment shall be included for purposes of calculating the
financial covenants for the Fiscal Quarter ended December 31, 2016.
 

 
Fiscal Quarter Ended


 
March 31,
2016
June 30,
2016


September 30,
2016
December 31,
2016
Total
Risk Corridor Payment Claims
$0
$0
$28,000,000
$62,000,000
$90,000,000
Risk Adjustment Payment Add Back
$9,500,000
$21,500,000
$21,500,000
$21,000,000
$73,500,000
NM Case Management Costs and Other Medical Services Costs
$0
$0
$0
$45,000,000
$45,000,000
Total:
$9,500,000
$21,500,000
$49,500,000
$128,000,000
$208,500,000



 
“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Subsidiary or shall be merged with the Borrower or any of its
Subsidiaries or (b) any acquisition by the Borrower or any of its Subsidiaries
of the assets of any Person (other than a Restricted Subsidiary) that constitute
all or a substantial portion of the assets of such Person or a division or
business unit of such Person.
 
“Additional Lender” shall have the meaning set forth in Section 2.23.
 
“Additional Letters of Credit” shall have the meaning set forth in Section
7.1(g).



--------------------------------------------------------------------------------

 
“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing  on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in  U.S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period.  Notwithstanding anything
to the contrary in the foregoing, if the Adjusted LIBOR is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
 
“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding.  On the Sixth Amendment Effective Date, the
aggregate amount of the Aggregate Revolving Commitments is $500,000,000.
 
“Agreement” shall mean this Credit Agreement.
 
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Anti-Kickback Statute” shall mean the Anti-kickback Statute as set forth in
Section 1320a-7b of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 


--------------------------------------------------------------------------------



“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the letter of credit fee, as the case may be, a
percentage per annum determined by reference to the applicable Consolidated
Leverage Ratio in effect on such date as set forth in the table below; provided,
that a change in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level 1 as set forth in the table below until the
second Business Day after which such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above.  Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the second Business Day after which the
financial statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2015 are required to be delivered shall be at Level 3 as set forth
in the table below.  In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
in the table below (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statements or Compliance Certificate, as the case may be,
the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth in the table below for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.   The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
 
Level
Consolidated Leverage Ratio
Eurodollar
Loans and
Letter of Credit
Fee
Base Rate
Loans
Commitment
Fee
1
>3.50:1.00
2.50%
1.50%
0.375%
2
<3.50:1.00 but >3.00:1.00
2.25%
1.25%
0.375%
3
<3.00:1.00 but >2.50:1.00
2.00%
1.00%
0.375%
4
<2.50:1.00 but >2.00:1.00
1.75%
0.75%
0.25%
5
<2.00:1.00
1.50%
0.50%
0.25%

 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arrangers” shall mean SunTrust Robinson Humphrey, Inc., UBS Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with any affiliates
it deems appropriate to provide the services contemplated herein) and Wells
Fargo Securities LLC, each in their capacities as joint lead arrangers and joint
bookrunners.
 

--------------------------------------------------------------------------------



“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Restricted Subsidiary, including any sale
and leaseback transaction and any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for Fair Market Value
of obsolete or worn out property or other property not necessary for operations
of the Borrower or any Restricted Subsidiary disposed of in the ordinary course
of business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4(d)) to the Borrower or any Restricted
Subsidiary; provided, that if the transferor of such property is a Loan Party
then the transferee thereof must be a Loan Party; (d) the disposition of
accounts receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Restricted Subsidiary; (f) the sale or disposition of
Permitted Investments for Fair Market Value in the ordinary course of business
and (g) the disposition of shares of Capital Stock of any Subsidiary in order to
qualify members of the governing body of such Subsidiary if required by
applicable Law.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.
 
“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, including the notes thereto.
 
“Availability Period” shall mean (a) with respect to the Aggregate Revolving
Commitments, the period from the Closing Date to but excluding the Revolving
Commitment Termination Date and (b) with respect to Delayed Draw Commitments,
the period from the Sixth Amendment Effective Date to but excluding the Delayed
Draw Commitment Termination Date.
 
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 
“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.
 
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
 

--------------------------------------------------------------------------------



“Bank Product Provider” shall mean any Person that (a) (i) at the time it
provides any Bank Products to any Loan Party, is a Lender or an Affiliate of a
Lender or (ii) has provided any Bank Products to any Loan Party that exist on
the Closing Date, and such Person is a Lender or an Affiliate of a Lender on the
Closing Date and (b) except when the Bank Product Provider is SunTrust Bank and
its Affiliates, has provided prior written notice to the Administrative Agent
which has been acknowledged by the Borrower of (x) the existence of such Bank
Product, (y) the maximum dollar amount of obligations arising thereunder (the
“Bank Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time.  In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent.  The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider. The Bank Product Amount may not be increased, and no new agreements
for Bank Products may be established at any time that a Default or Event of
Default exists.
 
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
 
“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent (½%) per annum and (c) a rate per annum equal to
Adjusted LIBOR for a term of one month plus one percent (1.00%) per annum (any
changes in such rates to be effective as of the date of any change in such
rate). The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
 
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
 
“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
 
“Bridge Senior Unsecured Indebtedness” means senior unsecured Indebtedness that
complies with Section 7.1(k) other than clause (iv) thereof; provided that (a)
at the initial maturity of such Indebtedness, such Indebtedness shall
automatically convert to a term loan or exchange notes that, in each case,
complies with clause (iv) of Section 7.1(k) and (b) the only prepayments such
Indebtedness may have are customary mandatory redemption, mandatory repurchase
or other mandatory prepayments of principal (x) in connection with a change of
control and (y) with the proceeds of any issuance of Capital Stock or any
issuance of Indebtedness or any sale or other disposition of property (including
casualty events), in each case to the extent such proceeds are not required to
be applied to prepay the Loans.


--------------------------------------------------------------------------------

 
 “Business Day” shall mean any day other than (a) a Saturday, Sunday or other
day on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by Law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Restricted Subsidiaries that are (or would be) set forth on a
consolidated statement of cash flows of the Borrower for such period and (b)
Capital Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.
 
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11‑1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).
 
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), other than the Molina Family, of 30% or more of the outstanding
shares of the voting stock of the Borrower, (c) the acquisition of ownership,
directly or indirectly, beneficially or of record, by the Molina Family of 50%
or more of the outstanding shares of the voting stock of the Borrower, (d)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals who are Continuing Directors or (e) the occurrence of
a fundamental change (or any comparable term) under, and as defined in, any
agreement, document or instrument governing or otherwise relating to the 2020
Convertible Notes, the 2044 Convertible Notes or any other Material Indebtedness
(other than Permitted Subordinated Debt).
 

--------------------------------------------------------------------------------



“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.  Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each
case, are deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted or adopted.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Delayed Draw
Term Loans or Swingline Loans and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, Delayed Draw
Commitment or a Swingline Commitment.
 
“Closing Date” shall mean the date hereof.
 
“CMS” shall mean the Centers for Medicare & Medicaid Services or any successor
or predecessor thereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment, a
Delayed Draw Commitment or an Incremental Term Loan Commitment or any
combination thereof (as the context shall permit or require).
 
“Commitment Fee” shall have the meaning set forth in Section 2.14(b).
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.
 
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 

--------------------------------------------------------------------------------



“Consolidated Adjusted EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, determined on a consolidated basis, an amount equal
to the sum of (a) Consolidated Net Income for such period plus (b) to the extent
deducted in determining Consolidated Net Income for such period (except for the
synergies component of clause (v) and the “run rate” component of clauses (viii)
and (ix)), without duplication, (i) Consolidated Interest Expense for such
period, (ii) income tax expense for such period (other than any income tax,
including any portion of the Health Insurance Providers Fee imposed by Section
9010 of the ACA, which is subject to indemnification or reimbursement from any
Person other than the Borrower or any of its Restricted Subsidiaries), (iii)
depreciation and amortization for such period, (iv) non-cash charges associated
with stock-based compensation expenses pursuant to the financial reporting
guidance of the Financial Accounting Standards Board concerning stock-based
compensation as in effect from time to time, (v) any costs and synergies
directly attributable to any Permitted Acquisition that occurred during such
period (calculated on a basis that is consistent with Regulation S-X under the
Securities Act of 1933) which are reflective of actual or reasonably anticipated
and factually supportable synergies and cost savings expected to be realized or
achieved in the twelve months following such Permitted Acquisition; provided,
however, that for purposes of calculating Consolidated Adjusted EBITDA for any
period, any such adjustments made pursuant to this clause (v) shall not increase
Consolidated Adjusted EBITDA by more than 20% of Consolidated Adjusted EBITDA
for such period as calculated before giving effect to any such adjustments in
this clause (v) and any adjustments in clauses (vii) - (ix), (vi) other
extraordinary or non-recurring non-cash expenses (including any expenses as a
result of any premium deficiency reserve, goodwill impairment or impairment of
intangible assets, including, without limitation, impairment of capitalized
software), (vii) cash costs and expenses for such period in connection with the
implementation of the comprehensive restructuring and improvement plan further
described as the “Restructuring Plan” in the Borrower’s press release dated
August 2, 2017; provided, that the aggregate amount of all such costs and
expenses added back pursuant to this clause (vii) shall not exceed $175,000,000
during the term of this Agreement, (viii) cash costs and expenses and “run rate”
cost savings related to corporate restructuring or improvement plans not
identified in clause (vii) above incurred in such period; provided, that, such
“run rate” cost savings are certified by the Borrower’s chief financial officer;
and provided, further, that, (A) such cost savings have resulted from actions
taken by the Borrower and its Restricted Subsidiaries and are factually
supportable and reasonably likely to result in cost savings to be realized or
achieved in the twelve months following such action and (B) for purposes of
calculating Consolidated Adjusted EBITDA for any period, any such adjustments
made pursuant to this clause (viii) shall not increase Consolidated Adjusted
EBITDA by more than 10% of Consolidated Adjusted EBITDA for such period as
calculated before giving effect to any such adjustments in this clause (viii)
and any adjustments in clauses (vii) and (ix), and (ix) “run rate” cost savings
during such period in connection with any other corporate restructuring or
improvement plans (including the restructuring plan identified in clause (vii)
above); provided, that (A) such savings have resulted from actions taken by the
Borrower and its Restricted Subsidiaries and are factually supportable and
reasonably likely to result in cost savings to be realized or achieved in the
twelve months following such action and (B) the aggregate amount added back
pursuant to this clause (ix) shall not exceed, (1) $200,000,000, for any period
ending September 30, 2017, December 31, 2017 and March 31, 2018, (2)
$150,000,000, for the period ending June 30, 2018, (3) $100,000,000, for the
period ending September 30, 2018, (4) $50,000,000, for the period ending
December 31, 2018 and (5) $0, for each period ending March 31, 2019 and
thereafter plus (c) the ACA Adjustment for such period; provided, however, that
for purposes of calculating Consolidated Adjusted EBITDA for any period, any
such adjustments made pursuant to this clause (c) shall not exceed $170 million
less (i) the amount of any payments described in clause (a) of the definition of
ACA Adjustments and (ii) the amount of any allowable costs described in clause
(c) of the definition of ACA Adjustments minus (d) to the extent added in
Consolidated Net Income, any extraordinary or non-recurring non-cash income
(including as a result of any premium deficiency reserve related to any health
plan operated by the Borrower or any of its Restricted Subsidiaries).  For
purposes of clarification, no Risk Corridor Payments received by the Borrower or
any of its Restricted Subsidiaries shall be included in the calculation of
Consolidated Adjusted EBITDA other than to the extent set forth in the
definition of ACA Adjustments.
 
“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio of (a)
Consolidated Adjusted EBITDA to (b) Consolidated Fixed Charges, in each case
measured as of the last day of the most recently ended four consecutive Fiscal
Quarters for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or (b).
 
“Consolidated Fixed Charges” shall mean the sum of (a) Consolidated Interest
Expense plus (b) all cash Restricted Payments (excluding items eliminated in
consolidation) on any series of preferred stock or Disqualified Stock of the
Borrower and its Restricted Subsidiaries for the applicable period.



--------------------------------------------------------------------------------



“Consolidated Interest Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Adjusted EBITDA to (b) Consolidated Interest Expense paid in
cash in each case measured as of the last day of the most recently ended four
consecutive Fiscal Quarters for which financial statements are required to have
been delivered pursuant to Section 5.1(a) or (b).
 
“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries for any period determined on a consolidated basis, the sum of (a)
total interest expense, including without limitation, (i) non-cash interest
expense with respect to the 2020 Convertible Notes and the 2044 Convertible
Notes and (ii) the interest component of any payments in respect of Capital
Lease Obligations capitalized or expensed during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) with respect to Hedging Transactions during such period
(whether or not actually paid or received during such period).
 
“Consolidated Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Debt as of such date to (b) Consolidated Adjusted EBITDA, in
each case measured as of the last day of the most recently ended four
consecutive Fiscal Quarters for which financial statements are required to have
been delivered pursuant to Section 5.1(a) or (b).


 “Consolidated Net Income” shall mean, for the Borrower and its Restricted
Subsidiaries for any period determined on a consolidated basis, the net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period but
excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses, (b) any gains attributable to write-ups of assets
and (c) any equity interest of the Borrower or any Restricted Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Restricted
Subsidiary.


“Consolidated Net Leverage Ratio” shall mean the ratio of (a) Consolidated Total
Debt as of such date minus up to $250 million of Qualified Cash minus up to $500
million of Specified Cash, measured as of the last day of the most recently
ended four consecutive Fiscal Quarters for which financial statements are
required to have been delivered pursuant to Section 5.1(a) or (b) to (b)
Consolidated Adjusted EBITDA for the four consecutive Fiscal Quarters for which
financial statements are required to have been delivered pursuant to Section
5.1(a) or (b).
 
“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries calculated in accordance with GAAP on a consolidated
basis as of the last day of the most recent fiscal quarter preceding such date
of determination for which financial statements of the Borrower have been
delivered pursuant to Section 5.1(a) or (b).
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Restricted Subsidiaries measured on a consolidated basis as of
such date, but excluding Indebtedness of the type described in subsection (i) of
the definition thereto.
 
“Contract Provider” shall mean any Person or any employee, agent or
subcontractor of such Person who provides professional health care services
under or pursuant to any contract or other arrangement with the Borrower or any
Subsidiary.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.



--------------------------------------------------------------------------------



“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.13(c).
 
“Defaulting Lender” shall mean, subject to Section 2.26(b), at any time, any
Lender as to which the Administrative Agent has notified the Borrower that (a)
such Lender has failed for three (3) or more Business Days to comply with its
obligations under this Agreement to make a Loan (unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied) and/or to
make a payment to the Issuing Bank in respect of a Letter of Credit or to the
Swingline Lender in respect of a Swingline Loan (each a “funding obligation”),
(b) such Lender has notified the Administrative Agent or the Borrower, or has
stated publicly, that it will not comply with any such funding obligation
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) such
Lender has, for three (3) or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, (d) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender, or
(e) such Lender has become the subject of a Bail-In Action.  The Administrative
Agent will promptly send to all parties hereto a copy of any notice to the
Borrower provided for in this definition.
 
“Delayed Draw Commitment” shall mean, with respect to each Lender with a Delayed
Draw Commitment on Schedule I, the obligation of such Lender to make Delayed
Draw Term Loans during the Availability Period, in a principal amount not
exceeding the amount set forth with respect to such Lender on Schedule I.  The
aggregate principal amount of all Lenders’ Delayed Draw Commitments as of the
Sixth Amendment Effective Date is $600,000,000.
 
“Delayed Draw Commitment Termination Date” shall mean the earliest of (i) July
31, 2020, (ii) the date on which the Delayed Draw Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
 
“Delayed Draw Term Loans” shall mean the term loans made by Lenders with a
Delayed Draw Commitment to the Borrower pursuant to Section 2.5.



--------------------------------------------------------------------------------



“Designated Non-cash Consideration” means any non-cash consideration received by
the Borrower or one or more of its Restricted Subsidiaries in connection with an
Asset Sale that is designated as Designated Non-cash Consideration pursuant to a
certificate by a Responsible Officer of the Borrower at the time of such Asset
Sale. Any particular item of Designated Non-cash Consideration will cease to be
considered to be outstanding once it has been sold for cash or Permitted
Investments.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Latest Maturity Date; provided, however, that only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable at the option of the holder thereof or is so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Capital Stock that is not Disqualified Stock shall not be deemed
to be Disqualified Stock.
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean any Restricted Subsidiary that is organized
under the laws of any political subdivision of the United States.
 
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 

--------------------------------------------------------------------------------



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator appointed by the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.
 
“Event of Default” shall have the meaning set forth in Article VIII.
 
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.



--------------------------------------------------------------------------------



“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such  Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“Exclusion Event” shall mean an event or related events resulting in the
exclusion of the Borrower or any of its Restricted Subsidiaries from
participation in any Medical Reimbursement Program.
 
“Fair Market Value” shall mean, with respect to any Asset Sale, Restricted
Payment or other item, the price that would be negotiated in an arm’s-length
transaction for cash between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction, as such
price is determined in good faith by an officer of the Borrower.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.  Notwithstanding anything to the contrary
in the foregoing, if the Federal Funds Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
 
“Fee Letters” shall mean those certain fee letters, dated as of June 5, 2015,
December 21, 2016 and December 19, 2018, executed by SunTrust Robinson Humphrey,
Inc. and SunTrust Bank and accepted by Borrower.
 
“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of January 3, 2017, entered into among Borrower, the Guarantors party
thereto, the Lenders identified on the signature pages thereto, and SunTrust
Bank, in its capacities as Administrative Agent, Issuing Bank and Swingline
Lender.



--------------------------------------------------------------------------------



“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any fiscal year of the Borrower.
 
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
 
“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not a Domestic
Subsidiary.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.
 
“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Restricted Subsidiary in
accordance with the provisions of Section 5.10 or any other documents as the
Administrative Agent shall deem appropriate for such purpose.
 
“Guarantors” shall mean, collectively, (a) each Person that joins as a Guarantor
pursuant to Section 5.10 or otherwise after the Sixth Amendment Effective Date,
(b) with respect to (i) any Hedging Obligations between any Loan Party (other
than the Borrower) and any Lender-Related Hedge Provider that are permitted to
be incurred pursuant to Section 7.10 and any Bank Product Obligations owing by
any Loan Party (other than the Borrower), the Borrower and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower, and (c) the successors and
permitted assigns of the foregoing.



--------------------------------------------------------------------------------

“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions, (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,  currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“HHS” shall mean the United States Department of Health and Human Services and
any successor thereof.
 
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, and regulations
promulgated pursuant thereto.
 
“HITECH Act” shall mean the Health Information Technology for Economic and
Clinical Health Act, Title XIII of Division A and Title IV of Division B of the
American Recovery and Reinvestment Act of 2009 (ARRA), Pub. L. 111-5, Feb. 17,
2009, and regulations promulgated pursuant thereto.
 
“HMO” shall mean any health maintenance organization or managed care
organization, including without limitation any organized delivery system or
utilization review organization, any Person doing business as a health
maintenance organization or managed care organization, or any Person required to
qualify or be licensed as a health maintenance organization or managed care
organization under applicable law (including HMO Regulations).
 
“HMO Business” shall mean the business of operating an HMO or other similar
regulated entity or business.



--------------------------------------------------------------------------------



“HMO Event” shall mean (i) any non-compliance by the Borrower or any of its HMO
Subsidiaries with any of the material terms and provisions of the HMO
Regulations pertaining to its fiscal soundness, solvency or financial conditions
that is materially adverse to the Borrower and its Restricted Subsidiaries taken
as a whole; or (ii) the assertion in writing, after the date hereof, by any HMO
Regulator that it intends to take administrative action against the Borrower or
any of its HMO Subsidiaries to revoke or modify in a manner materially adverse
to the Borrower and its Restricted Subsidiaries, taken as a whole, any material
license, material charter or material permit or to enforce the fiscal soundness,
solvency or financial provisions or requirements of the HMO Regulations against
the Borrower or any or its HMO Subsidiaries.
 
“HMO Regulations” shall mean all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any HMO
Subsidiary, including Part 422 of Chapter IV of Title 42 of the Code of Federal
Regulations and Subchapter XI of Chapter 6A of Title 42 of the United Stated
Code Annotated (and any regulations, orders and directives promulgated or issued
pursuant thereto, including Part 417 of Chapter IV of Title 42 of the Code of
Federal Regulations).
 
“HMO Regulator” shall mean any Person charged with the administration, oversight
or enforcement of any HMO Regulation, whether primarily, secondarily or jointly.
 
“HMO Subsidiary” shall mean (a) any Restricted Subsidiary that is designated as
an HMO Subsidiary on Schedule 4.15, (b) any other Domestic Subsidiary that shall
become capitalized or licensed as an HMO, shall conduct HMO Business or shall
provide managed care services and (c) any other Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of a HMO
Subsidiary described in clause (a) or (b) above.
 
“Incremental Term Loan” shall have the meaning set forth in Section 2.23.
 
“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder;
provided that, at any time after the funding of the Incremental Term Loan,
determination of “Required Lenders” shall include the outstanding principal
amount of the Incremental Term Loan.
 
“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (d) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) Off-Balance Sheet Liabilities, (i)
the Hedge Termination Value of all Hedging Obligations, (j) all Guarantees of
such Person of the type of Indebtedness described in clauses (a) through (i)
above and (k) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.
 

--------------------------------------------------------------------------------



“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Insurance Subsidiary” shall mean (a) any Restricted Subsidiary that is engaged
in the insurance business, assumes financial risk and that is regulated by the
relevant Governmental Authority and (b) any other Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of an Insurance
Subsidiary described in clause (a) above.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:
 

(a)     the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;


(b)     if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;



(c)     any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and



(d)     no Interest Period may extend beyond the later of the Revolving
Commitment Termination Date or the Maturity Date, as applicable.





“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
March 31, 2015, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.
 
“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and any Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.
 
“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit.
 

--------------------------------------------------------------------------------



“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Term Loan.
 
“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $100,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time.  The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices 1998, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
 
“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.
 
“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is SunTrust Bank and its Affiliates, has provided prior written
notice to the Administrative Agent which has been acknowledged by the Borrower
of (x) the existence of such Hedging Transaction, and (y) the methodology to be
used by such parties in determining the obligations under such Hedging
Transaction from time to time.  In no event shall any Lender-Related Hedge
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Hedging Obligations except that each reference to the term
“Lender” in Article IX and Section 11.4 shall be deemed to include such
Lender-Related Hedge Provider.  In no event shall the approval of any such
Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.  No new Hedging Transactions may be established at any
time that a Default or Event of Default exists.



--------------------------------------------------------------------------------



“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment.
 
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Issuing Bank.
 
“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Fee Letters, all Notices of Borrowing, all Notices of Conversion/Continuation,
all Compliance Certificates, all Issuer Documents, any promissory notes issued
hereunder and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.
 
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
 
“Loans” shall mean all Revolving Loans, Swingline Loans, Delayed Draw Term Loans
and Incremental Term Loans (if any) in the aggregate or any of them, as the
context shall require.
 
“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction.”
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Restricted Subsidiaries taken
as a whole, (b) the ability of the Loan Parties to perform any of their
respective obligations under the Loan Documents, (c) the rights and remedies of
the Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders
under any of the Loan Documents or (d) the legality, validity or enforceability
of any of the Loan Documents.
 
“Material Contract” means any Contractual Obligation of the Borrower or any
Restricted Subsidiary if the revenues of the Borrower and its Restricted
Subsidiaries attributable to such Contractual Obligation exceed five percent
(5%) of the total revenues of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 5.1(a) or (b).



--------------------------------------------------------------------------------



“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower (other than an HMO Subsidiary or Insurance Subsidiary) which, as of the
end of the most recent fiscal quarter for which the Borrower has delivered
financial statements pursuant to Section 5.1(a) or (b) (the “Test Date”), has
(a) revenues in excess of 1.0% of the Borrower’s consolidated revenues for the
twelve month period preceding the Test Date or (b) total assets in excess of
2.0% of Consolidated Total Assets as of the Test Date; provided, that if at any
time all Domestic Subsidiaries (other than an HMO Subsidiary or Insurance
Subsidiary) that are not Guarantors account in the aggregate for greater than
(i) ten percent (10%) of the Borrower’s consolidated revenues for the twelve
month period preceding any Test Date or (ii) ten percent (10%) of Consolidated
Total Assets as of any Test Date, then the Borrower shall cause one or more of
such Domestic Subsidiaries to become Guarantors pursuant to Section 5.10 such
that immediately thereafter the remaining Domestic Subsidiaries (other than an
HMO Subsidiary or Insurance Subsidiary) that are not Guarantors shall not exceed
either threshold set forth in clause (i) or (ii) of this proviso. 
Notwithstanding the foregoing, Molina Healthcare Data Center, Inc., a New Mexico
corporation (“Data Center”), shall not be a Material Domestic Subsidiary so long
as Data Center has any amounts subject to tax recapture as a result of its
participation in the U.S. federal government’s New Market Tax Credit Program.
 
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries, individually or in an aggregate committed or
outstanding principal amount exceeding $50,000,000.  For purposes of determining
the amount of attributed Indebtedness from Hedging Obligations, the “principal
amount” of any Hedging Obligations at any time shall be the Net Mark-to-Market
Exposure of such Hedging Obligations.
 
“Material License” shall mean (i) as to any Person, any license, permit
authorization or consent from a Governmental Authority or other Person and any
registration, notice of filing with a Governmental Authority or other Person
which if not obtained, held or made would have a Material Adverse Effect, and
(ii) as to any other Person who is a party to this Agreement or any of the other
Loan Documents, any license, permit, authorization or consent from a
Governmental Authority or other Person and any registration, notice or filing
with a Governmental Authority or other Person that is necessary for the
execution or performance by such party, or the validity or enforceability
against such party, of this Agreement or such other Loan Document.
 
“Maturity Date” shall mean, with respect to the Delayed Draw Term Loans, the
earlier of (a) January 31, 2024 and (b) the date on which the principal amount
of all outstanding Delayed Draw Term Loans have been declared or automatically
have become due and payable pursuant to Section 8.1 (whether by acceleration or
otherwise).
 
“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act, which provides Federal grants to States for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
 
“Medicaid Regulations” shall mean (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
 

--------------------------------------------------------------------------------



“Medical Reimbursement Programs” shall mean, collectively, the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic Federal, state or local
government and any other non-government funded thirty-party payor programs to
which  the Borrower or any Subsidiary is subject.
 
“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq. of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
 
 “Medicare Regulations” shall mean, collectively, (a) all Federal statues
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statues succeeding thereto and
(b) all applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
 
“Molina Family” means, collectively, (a) Joseph M. Molina, Mary Martha
Bernadett, John C. Molina, Janet M. Watt or Josephine Molina, (b) the spouse and
lineal descendants and spouses of lineal descendants of any Person named in
clause (a), (c) the estates and legal representatives of any Person named in
clauses (a) or (b), and/or (d) trusts established for the benefit of any Person
named in clauses (a) or (b) and controlled by any Person named in clauses (a) or
(b).
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
ratings agency business thereof.
 
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).
 
 “Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).



--------------------------------------------------------------------------------



“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
 
“Non-Recourse Debt” shall mean, Indebtedness: (a) as to which neither the
Borrower nor any of its Restricted Subsidiaries (i) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (ii) is directly or indirectly liable as a guarantor
or otherwise, or (iii) constitutes the lender; and (b) as to which the lenders
have been notified in writing that they will not have any recourse to the stock
or assets of the Borrower or any of its Restricted Subsidiaries, in each case
other than with respect to the pledge of Capital Stock of any obligor securing
such Indebtedness.
 
“Note” shall have the meaning set forth in Section 2.10(b).
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, the Notices of Delayed Draw Borrowing and the Notices of Swingline
Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
 
“Notice of Delayed Draw Borrowing” shall have the meaning set forth in Section
2.5(b).
 
“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.
 
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
 
“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.10,
and (c) all Bank Product Obligations,  together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions, including (x) the sale and leaseback of the Molina
Center located in Long Beach California, and the Ohio health plan office
building located in Columbus, Ohio and (y) any other sale and leaseback
transactions, whether or not such transactions create a liability on the balance
sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.



--------------------------------------------------------------------------------



“OIG” shall mean the Office of Inspector General of HHS and any successor
thereof.
 
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
 
“Participant” shall have the meaning set forth in Section 11.4(d).
 
“Participant Register” shall have the meaning set forth in Section 11.4(e).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 

--------------------------------------------------------------------------------



“Permitted Acquisition” shall mean an Investment consisting of an Acquisition by
the Borrower or any Restricted Subsidiary, provided that (a) no Default or Event
of Default shall have occurred and be continuing or would result from such
Acquisition, (b) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a similar line of business
as the Borrower and its Restricted Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (c) in the case of an
Acquisition of the Capital Stock of another Person, the board of directors (or
other comparable governing body) of such other Person shall have duly approved
such Acquisition, (d) if the consideration for such Acquisition exceeds 10.0% of
Consolidated Total Assets immediately prior to giving effect to such
Acquisition, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that after giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Article VI recomputed as of the end of the
period of the four Fiscal Quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b), (e) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) and (f) if such
transaction involves the purchase of an interest in a partnership between any
Loan Party as a general partner and entities unaffiliated with the Borrower as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly‑owned by such Loan Party newly formed for the sole purpose of effecting
such transaction.
 
“Permitted Encumbrances” shall mean:
 
(a)     Liens imposed by Law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;


(b)     statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by Law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;


(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws or regulations;


(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)     judgment and attachment liens not giving rise to a Default or an Event
of Default or Liens created by or existing from any litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;


(f)     customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Restricted
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business; and


(g)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by Law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Restricted Subsidiaries taken as a whole;











--------------------------------------------------------------------------------



(h)    provided, that the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness.


“Permitted Investments” shall mean:
 
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;


(j)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;


(k)    certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the Laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(l)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(m)    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (d) above;


(n)    investments by an HMO Subsidiary or Insurance Subsidiary in all cases of
the types and in the amounts (i) that qualify as “Admitted Assets” (or the
substantive equivalent thereof under the laws of the relevant jurisdiction) as
determined by such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator,
(ii) in the case of jurisdictions outside the United States, assets that are
permissible investments for such HMO Subsidiary or Insurance Subsidiary pursuant
to the regulatory regime administrated by the Primary Regulator and (iii) that
at the time such investment was made qualified as “Admitted Assets” (or the
substantive equivalent thereof under the laws of the relevant jurisdiction) as
determined by such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator at
such time, but no longer qualify as “Admitted Assets” (or the substantive
equivalent thereof under the laws of the relevant jurisdiction), provided that
the aggregate value of Investments permitted to be outstanding at any one time
in reliance on this clause (iii) shall not exceed an amount equal to 10% of the
aggregate total fair market value of all “Admitted Assets” (or the substantive
equivalent thereof under the laws of the relevant jurisdiction) as determined by
such HMO Subsidiary or Insurance Subsidiary’s Primary Regulator, in each case
measured as of the most recently completed fiscal quarter for which financial
statements prepared in accordance with statutory accounting standards are
available; and


(o)    investments made in accordance with the Borrower’s Investment Policy
dated as of September 2, 2014, which has been disclosed to the Administrative
Agent.







--------------------------------------------------------------------------------



“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary evidenced by the Subordinated Debt Documents or otherwise
on terms and (including without limitation subordination provisions) acceptable
to the Administrative Agent and the Required Lenders.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Primary Regulator” shall mean the state regulator having primary jurisdiction
over the relevant HMO Subsidiary or Insurance Subsidiary.
 
“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any Asset Sale, Recovery Event, Acquisition, Restricted Payment or
incurrence of Indebtedness, or any other transaction subject to calculation on a
“Pro Forma Basis” as indicated herein, that such transaction shall be deemed to
have occurred as of the first day of the period of four Fiscal Quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b).  For purposes of any such calculation in
respect of any Acquisition, (a) any Indebtedness incurred or assumed in
connection with such transaction that is not retired in connection with such
transaction (i) shall be deemed to have been incurred as of the first day of the
applicable period and (ii) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination, (b)
income statement items (whether positive or negative) and Capital Expenditures
attributable to the Person or property acquired shall be included beginning as
of the first day of the applicable period and (c) no adjustments for unrealized
synergies shall be included.
 
“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis.
 
“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or
portion of the Delayed Draw Term Loan, as applicable), and the denominator of
which shall be the sum of such Commitments of all Lenders (or if such
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Revolving Credit Exposure or the Delayed Draw Term
Loans, as applicable, of all Lenders) and (b) with respect to all Commitments of
any Lender at any time, the numerator of which shall be the sum of such Lender’s
Revolving Commitment and Delayed Draw Commitment (or if such Revolving
Commitments or Delayed Draw Commitments have been terminated or expired or the
Loans have been declared to be due and payable, such Lender’s Revolving Credit
Exposure and portion of the Delayed Draw Term Loans) and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments and Delayed Draw
Commitments (or if such Revolving Commitments or Delayed Draw Commitments have
been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure of all Lenders funded under such
Commitments and Delayed Draw Term Loans).



--------------------------------------------------------------------------------



“Qualified Cash” shall mean cash or Permitted Investments of the Borrower, other
than Specified Cash, (a) in excess of $50,000,000, (b) that does not appear (or
would not be required to appear) as “restricted” on a consolidated balance sheet
of the Borrower and (c) that is not subject to a Lien (other than Liens of the
type described in Sections 7.2(a) and (i)).
 
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank as applicable.
 
“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Restricted Subsidiary.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments, Delayed Draw Commitments and the
Delayed Draw Term Loans at such time or if the Lenders have no Commitments
outstanding, then Lenders holding more than 50% of the Revolving Credit Exposure
and the Delayed Draw Term Loans; provided that to the extent that any Lender is
a Defaulting Lender, such Defaulting Lender and all of its Revolving
Commitments, Delayed Draw Commitments, Revolving Credit Exposure and Delayed
Draw Term Loans shall be excluded for purposes of determining Required Lenders.
 

--------------------------------------------------------------------------------



“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving  Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Revolving Lenders.
 
“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the chief accounting officer, the chief legal officer, the
treasurer or a vice president of such Person or such other representative of
such Person as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, the chief accounting officer or the
treasurer of such Person.
 
“Restricted Investment” shall mean any Investment other than an Investment
permitted under Section 7.4.
 
“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Capital Stock of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, (b) any payment on, or with respect to, the purchase,
redemption, defeasance, acquisition or retirement for value of any Permitted
Subordinated Debt (excluding any intercompany Indebtedness between or among the
Borrower or any of its Restricted Subsidiaries), other than a payment of
interest or principal to the extent permitted under Section 7.13 and (c) any
Restricted Investment.
 
“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee,  or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) January
31, 2022, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
 

--------------------------------------------------------------------------------



“Risk Corridor Payments” shall mean payments owed to (or owed by) participating
insurers under the ACA’s risk corridor program based on the variance of each
qualified health plan’s actual claims from such qualified health plan’s target
amount. “S&P” shall mean Standard & Poor’s Ratings Service, or any successor to
the ratings agency business thereof.
 
“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.
 
“Sanctioned Person” shall  mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
 
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or any other applicable governmental authority.
 
“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBOR.
 
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Sixth Amendment Effective Date” shall mean January 31, 2019.
 
“Social Security Act” shall mean the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.  References of section of the Social
Security Act shall be construed to refer to any successor sections.
 
 “Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; (d)
such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; (e) such Person is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business and (f) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transaction, indebted.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.



--------------------------------------------------------------------------------



“Specified Cash” shall mean cash of the Borrower that constitutes, and Permitted
Investments of the Borrower that are made with, the net cash proceeds of
Indebtedness permitted to be incurred under Section 7.1 (the “Specified
Indebtedness”), that are either (a) subject to customary escrow arrangements
between the Borrower and the holders of such Specified Indebtedness prior to
their use for one of the following purposes: (i) refinancing, tendering for, or
otherwise redeeming or repaying Indebtedness of the Borrower or its Restricted
Subsidiaries or (ii) to finance any Permitted Acquisition that has been
identified in writing to the Administrative Agent with a closing date that is
not later than 365 days after the incurrence of such Specified Indebtedness or
(b) held in a segregated account of the Borrower and subject to a covenant in
the documentation for such Specified Indebtedness that restricts the use of such
cash or Permitted Investments of the Borrower to the limited purpose of (i)
refinancing, tendering for, or otherwise redeeming or repaying Indebtedness of
the Borrower or its Restricted Subsidiaries or (ii) paying interest on the
Specified Indebtedness; provided, that if such cash or Permitted Investments no
longer satisfy the conditions in this clause (b), they shall cease to constitute
Specified Cash hereunder.
 
“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.
 
“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties and other material agreements governing or evidencing any Permitted
Subordinated Debt and all other material documents relating thereto.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.
 
“SunTrust” shall mean SunTrust Bank and its successors.
 
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $15,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 

--------------------------------------------------------------------------------



“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.
 
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
 
“TRICARE” shall mean the United States Department of Defense health care
programs for active duty military, active duty service families, retirees and
their families and other beneficiaries, including TRICARE Prime and TRICARE
Standard, and any successor or predecessor thereof.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Base Rate.
 
 “United States” or “U.S.” shall mean the United States of America.
 
“Unrestricted Subsidiary” shall mean (a) any Subsidiary that is designated by
the Borrower as an Unrestricted Subsidiary pursuant to a resolution of the board
of directors (or other comparable governing body) of the Borrower and (b) any
Subsidiary of an Unrestricted Subsidiary, but in each case, only to the extent
that such Subsidiary:
 
(i)                 has no Indebtedness other than Non-Recourse Debt;
 
(ii)             except as permitted by Section 7.7, is not party to any
agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are not less favorable in any material respect to
the Borrower or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Borrower;
 
(iii)          is a Person with respect to which neither the Borrower nor any of
its Restricted Subsidiaries has any direct or indirect obligation to (x)
subscribe for additional Capital Stock or (y) maintain or preserve such Person’s
financial condition or cause such Person to achieve any specified levels of
operating results; and
 
(iv)            has not Guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.
 
Any Subsidiary of a Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary shall also be an
Unrestricted Subsidiary.



--------------------------------------------------------------------------------



“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g).
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
 
Section 1.2.          Classifications of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan” or “Delayed Draw Term Loan”) or by Type (e.g. a “Eurodollar
Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar
Loan”).  Borrowings also may be classified and referred to by Class (e.g.
“Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and
Type (e.g. “Revolving Eurodollar Borrowing”).
 
Section 1.3.           Accounting Terms and Determination.
 
(a)      Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent with the most recent audited consolidated financial statement
of the Borrower delivered pursuant to Section 5.1(a); provided, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.


(b)     Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of  any Loan Party or any
Subsidiary of any Loan Party at "fair value", as defined therein.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.


(c)      Notwithstanding the above, the parties hereto acknowledge and agree
that all calculations of the financial covenants in Article VI (including for
purposes of determining the Applicable Rate and any transaction that by the
terms of this Agreement requires that any financial covenant contained in
Article VI be calculated on a Pro Forma Basis) shall be made on a Pro Forma
Basis with respect to any Asset Sale, Recovery Event, an increase in the
Revolving Commitments and/or establishment of an Incremental Term Loan, or
Acquisition occurring during such period.





--------------------------------------------------------------------------------



Section 1.4.       Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (v) all
references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated and (vi) any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any limited liability company resulting from a division shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
 
Section 1.5.        Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
Section 1.6.         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 


ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.        General Description of Facilities.  Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank may issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4, (iv)
each Lender agrees to purchase a participation interest in the Letters of Credit
and the Swingline Loans pursuant to the terms and conditions hereof and (v) each
Lender with a Delayed Draw Commitment severally agrees to make Delayed Draw Term
Loans to the Borrower during the Availability Period in a principal amount not
exceeding such Lender’s Delayed Draw Commitment in accordance with Section 2.5;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitments in effect from time to time.



--------------------------------------------------------------------------------



Section 2.2.        Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or (b)
the aggregate Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitments.  During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.
 
Section 2.3.   Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. on the requested date
of each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days
prior to the requested date of each Eurodollar Borrowing.  Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period).  Each Revolving Borrowing shall consist of Base
Rate Loans or Eurodollar Loans or a combination thereof, as the Borrower may
request.  The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $5,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein.  At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six.  Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.
 
Section 2.4.      Swingline Commitment.
 
(a)       Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitments and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.


(b)      The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited.  The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing.  The aggregate principal amount of each Swingline Loan
shall not be less than $100,000 or a larger multiple of $50,000, or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.


--------------------------------------------------------------------------------



(c)      The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan.  Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, and such proceeds will be used solely for the repayment of such
Swingline Loan.



(d)      If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender (other than the Swingline
Lender) shall purchase an undivided participating interest in such Swingline
Loan in an amount equal to its Pro Rata Share thereof on the date that such Base
Rate Borrowing should have occurred.  On the date of such required purchase,
each Lender shall promptly transfer, in immediately available funds, the amount
of its participating interest to the Administrative Agent for the account of the
Swingline Lender.


(e)      Each Lender’s obligation to make a Base Rate Loan pursuant to Section
2.4(c) or to purchase the participating interests pursuant to Section 2.4(d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.








--------------------------------------------------------------------------------

Section 2.5.      Delayed Draw Commitments.
 
(a)          Delayed Draw Commitments.  Subject to the terms and conditions set
forth herein, each Lender with a Delayed Draw Commitment severally agrees to
make Delayed Draw Term Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount outstanding at any time not
to exceed the Delayed Draw Commitment of such Lender.  The Delayed Draw Term
Loans may be, from time to time, Base Rate Loans or Eurodollar Loans or a
combination thereof.  Amounts borrowed under this Section 2.5(a) and repaid or
prepaid may not be reborrowed.
 
(b)            Procedure for Delayed Draw Term Loan Borrowings.  The Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Delayed Draw Term Loans
substantially in the form of Exhibit 2.5 (a “Notice of Delayed Draw Borrowing”)
(x) prior to 11:00 a.m. on the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing.  Each Notice of Delayed Draw Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Delayed Draw Term Loan comprising such Borrowing and (iv)
in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto (subject to the provisions of the definition of
Interest Period); provided, that (x) each Borrowing under the Delayed Draw
Commitments must be in a minimum amount of the greater of (i) $50,000,000 and
(ii) the remaining amount of the Delayed Draw Commitments and (y) no more than
ten (10) Borrowings may be made after the Sixth Amendment Effective Date.  Each
Borrowing of Delayed Draw Term Loans shall consist of Base Rate Loans or
Eurodollar Loans or a combination thereof, as the Borrower may request.  The
aggregate principal amount of each Eurodollar Borrowing shall be not less than
$50,000,000 or a larger multiple of $100,000, and the aggregate principal amount
of each Base Rate Borrowing shall not be less than $50,000,000 or a larger
multiple of $100,000.  At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed six.  Promptly following the receipt
of a Notice of Delayed Draw Borrowing in accordance herewith, the Administrative
Agent shall advise each Lender of the details thereof and the amount of such
Lender’s Delayed Draw Term Loan to be made as part of the requested Borrowing of
Delayed Draw Term Loans.
 
Section 2.6.       Funding of Borrowings.
 
(a)       Each Lender will make available each Loan to be made by it hereunder
on the proposed date thereof by wire transfer in immediately available funds by
2:00 p.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.


(b)      Unless the Administrative Agent shall have been notified by any Lender
prior to 1:00 p.m. on the date of a Borrowing in which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the Borrower on such date a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.  Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.


(c)     All Revolving Borrowings shall be made by the Lenders on the basis of
their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.






--------------------------------------------------------------------------------

Section 2.7.      Interest Elections.
 
(a)      Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing.  Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section 2.7.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)      To make an election pursuant to this Section 2.7, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.7 attached
hereto (a “Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.



(c)      If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.


(d)      Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.





--------------------------------------------------------------------------------



Section 2.8.     Optional Reduction and Termination of Commitments.
 
(a)      Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.  The Delayed Draw Commitments will automatically be reduced by
the amount of any Borrowing of the Delayed Draw Term Loan pursuant to Section
2.5 and, unless previously terminated, shall terminate on the Delayed Draw
Commitment Termination Date.


(b)      Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments or the undrawn portion of the Delayed Draw Commitments in
part or terminate the Aggregate Revolving Commitments or the undrawn portion of
the Delayed Draw Commitments in whole; provided, that (i) any partial reduction
shall apply to reduce proportionately and permanently the Revolving Commitment
or Delayed Draw Commitments, as applicable, of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders.  Any such reduction in the Aggregate Revolving Commitments below the
principal amount of the Swingline Commitment and the LC Commitment shall result
in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.




Section 2.9.     Repayment of Loans.
 
(a)           The outstanding principal amount of all Revolving Loans and
Swingline Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.
 
(b)        The Borrower unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Delayed Draw Term Loan of such Lender in installments payable on the dates set
forth below, with each such installment being in the aggregate principal amount
for all Lenders that is equal to the aggregate amount of the Delayed Draw Term
Loan outstanding on the Delayed Draw Commitment Termination Date times the
percentage corresponding to such calendar quarter set forth below:
 

--------------------------------------------------------------------------------



Installment Date


Amortization Payment Percentage


September 30, 2020


1.250%
December 31, 2020


1.250%
March 31, 2021


1.875%
June 30, 2021


1.875%
September 30, 2021


1.875%
December 31, 2021


1.875%
March 31, 2022


2.500%
June 30, 2022


2.500%
September 30, 2022


2.500%
December 31, 2022


2.500%
March 31, 2023


2.500%
June 30, 2023


2.500%
September 30, 2023


2.500%
December 31, 2023
2.500%
Maturity Date


Outstanding balance of the Delayed
Draw Term Loan








--------------------------------------------------------------------------------



Section 2.10.      Evidence of Indebtedness.
 
(a)        Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.  The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Commitments of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.


(b)       This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement.  However, at the
request of any Lender (including the Swingline Lender) at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender in the form of Exhibit 2.10 (a
“Note”).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).




Section 2.11.      Optional Prepayments.  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one Business
Day prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, 11:00 a.m. on the date of such prepayment.  Each such notice shall
be irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19.  Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.3 or in the case of a
Swingline Loan pursuant to Section 2.4.  Each prepayment of a Revolving
Borrowing shall be applied ratably to the Loans comprising such Revolving
Borrowing, and in the case of a prepayment of a Borrowing of Delayed Draw Term
Loans, ratably to the principal amortization payments thereof.
 
Section 2.12.      Mandatory Prepayments.  If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments, as reduced
pursuant to Section 2.8 or otherwise, the Borrower shall immediately repay
Swingline Loans and Revolving Loans in an amount equal to such excess, together
with all accrued and unpaid interest on such excess amount and any amounts due
under Section 2.19.  Each prepayment shall be applied first to the Swingline
Loans to the full extent thereof, second to the Base Rate Loans to the full
extent thereof, and finally to Eurodollar Loans to the full extent thereof.  If
after giving effect to prepayment of all Swingline Loans and Revolving Loans,
the Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitments, the Borrower shall Cash Collateralize its reimbursement obligations
with respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.



--------------------------------------------------------------------------------

Section 2.13.       Interest on Loans.
 
(a)         The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBOR for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.


(b)         The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin in effect from time to time.


(i)          Notwithstanding clauses (a) and (b) above, if an Event of Default
has occurred and is continuing, at the option of the Required Lenders, or
automatically in the case of an Event of Default under Sections 8.1(a), (h) or
(i), the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate per annum equal to two percent (2.00%) above the
otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to two percent (2.00%)
above the otherwise applicable interest rate for Base Rate Loans.


(ii)         Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date and/or
the Maturity Date, as applicable.  Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date and/or
the Maturity Date, as applicable.  Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof.  All Default Interest shall be payable on
demand.



(iii)        The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.






Section 2.14.         Fees.
 
(a)          The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.


(b)         The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Margin on the daily amount of the unused Revolving
Commitment of such Lender during the Availability Period.  For purposes of
computing the Commitment Fee with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of such
Lender.


(c)         The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit (the “Letter of Credit Fee”), which shall accrue at a
rate per annum equal to the Applicable Margin then in effect on the average
daily amount of such Lender’s LC Exposure attributable to such Letter of Credit
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (such Letter of Credit Fee shall continue to accrue on any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate set forth in the Fee Letters on the average daily
amount of the LC Exposure during the Availability Period (or until the date that
such Letter of Credit is irrevocably cancelled, whichever is later), as well as
the Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Notwithstanding the foregoing, if the Default Interest has been imposed pursuant
to Section 2.13(c), the rate per annum used to calculate the letter of credit
fee pursuant to clause (i) above shall automatically be increased by two percent
(2.00%).





--------------------------------------------------------------------------------






(d)         The Borrower shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Fee Letters that are due and payable on
the Closing Date.  The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.


(e)         The Borrower agrees to pay to the Administrative Agent for the
account of each Lender with a Delayed Draw Commitment a ticking fee (the
“Ticking Fee”), which shall accrue from the Sixth Amendment Effective Date, at
0.375% on the daily amount of the Borrower’s unused Delayed Draw Commitment of
such Lender during the Availability Period, payable quarterly in arrears on the
last day of each March, June, September and December, commencing on the first
such date to occur after the Sixth Amendment Effective Date and on the Delayed
Draw Commitment Termination Date.



(f)         Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on the first such date to occur after the Closing Date and
on the Revolving Commitment Termination Date (and if later, the date the Loans
and LC Exposure shall be repaid in their entirety); provided further, that any
such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.


(g)         Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled
to Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c)  (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank.  The pro rata payment provisions of Section 2.21 shall
automatically be deemed adjusted to reflect the provisions of this subsection
(f).






Section 2.15.       Computation of Interest and Fees.
 
All computations of interest and fees hereunder shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed (including
the first day but excluding the last day).  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.



--------------------------------------------------------------------------------

Section 2.16.        Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower absent manifest error) that,
by reason of circumstances affecting the relevant interbank market, adequate
means do not exist for ascertaining the Adjusted LIBOR (including, without
limitation, because the Screen Rate is not available or published on a current
basis) for such Interest Period, or


(b)         the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBOR does not adequately and fairly reflect
the cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be)  Eurodollar Loans for such
Interest Period,



the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. 
Unless the Borrower notifies the Administrative Agent at least one Business Day
before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or Notice of Conversion/Continuation has previously been given that it
elects not to borrow on such date, then such Revolving Borrowing shall be made
as a Base Rate Borrowing.
 
(c)                 If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.16(a) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause (a)
above have not arisen but the supervisor for the administrator of the Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Screen Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin).  Notwithstanding anything to the contrary in Section 11.2,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
Section 2.16(c) (but, in the case of the circumstances described in clause (ii)
of the first sentence of this Section 2.16(c), only to the extent the Screen
Rate for the applicable currency and/or such Interest Period is not available or
published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Revolving Borrowing or Notice of Swingline Borrowing
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing; provided, that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
 
Section 2.17.      Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended.  In the case of the
making of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base
Rate Loan as part of the same Borrowing and, with respect to Eurodollar Loans,
for the same Interest Period, and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan immediately, and,
in the case of a Loan that is a Eurodollar Loan, either (i) on the last day of
the then current Interest Period applicable to such Eurodollar Loan if such
Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date.  Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 

--------------------------------------------------------------------------------



Section 2.18.      Increased Costs.
 
(a)         If any Change in Law shall:


(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of the Adjusted LIBOR hereunder against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBOR)
or the Issuing Bank;


(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)         impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition, cost or expense affecting this Agreement
or any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;






and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender or the Issuing Bank of participating in or issuing any Letter of Credit
(or of maintaining its obligation to participate in any Letter of Credit) or to
reduce the amount received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then the
Borrower shall promptly pay, upon written notice from and demand by such Lender
on the Borrower (with a copy of such notice and demand to the Administrative
Agent), to the Administrative Agent for the account of such Lender, within five
(5) Business Days after the date of such notice and demand, additional amount or
amounts sufficient to compensate such Lender or the Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)        If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital (or on the capital of the
Parent Company of such Lender or Issuing Bank) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, the Issuing Bank or the Parent Company of such
Lender or Issuing Bank could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies or the policies
of the Parent Company of such Lender or Issuing Bank with respect to capital
adequacy or liquidity) then, from time to time, within five (5) Business Days
after receipt by the Borrower of written demand by such Lender (with a copy
thereof to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank for any such reduction
suffered.


(c)        A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.  The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within five (5) Business Days after
receipt thereof.


(d)        Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.18 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation.



--------------------------------------------------------------------------------





Section 2.19.     Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBOR applicable to such Eurodollar Loan for
the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBOR were set on the date such Eurodollar Loan was prepaid or converted or the
date on which the Borrower failed to borrow, convert or continue such Eurodollar
Loan.  A certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.


Section 2.20.    Taxes.
 
(a)        For purposes of this Section 2.20, the term “Lender” includes any
Issuing Bank and the term “applicable Law” includes FATCA.


(b)       Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making such
deduction or withholding (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deduction or withholding been made.


(c)        In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.



--------------------------------------------------------------------------------



(d)      The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.


(e)      Each Lender shall severally indemnify the Administrative Agent, within
ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.4(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).


(f)        As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 2.20(f), such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(g)       (i)   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)      Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,











--------------------------------------------------------------------------------



(A)                 any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)          executed originals of IRS Form W-8ECI,


(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.20-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or


(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20-2 or
Exhibit 2.20-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20-4 on
behalf of each such direct and indirect partner;






--------------------------------------------------------------------------------



(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h)      If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.20 (including by the payment of additional amounts pursuant to
this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g)  (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.




--------------------------------------------------------------------------------



Section 2.21.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)       The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Payment Office, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19 and 2.20 and 11.3 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension.  All payments hereunder shall be made in Dollars.


(b)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.


(c)       If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure and accrued interest
and fees thereon than the proportion received by any other Lender with respect
to its Revolving Credit Exposure, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.



--------------------------------------------------------------------------------



(d)       Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due.  In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)       Notwithstanding anything herein to the contrary, any amount paid by
the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Revolving Commitment Termination Date or the Maturity Date, as applicable, at
which time the funds in such account will be applied by the Administrative
Agent, to the fullest extent permitted by Law, in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank and the Swingline
Lender under this Agreement, third to the payment of interest due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Lenders hereunder that
are not Defaulting Lenders, ratably among them in accordance with the amounts of
such fees then due and payable to them, fifth to pay principal and unreimbursed
LC Disbursements then due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably in accordance with the amounts thereof then due and
payable to them, sixth to the ratable payment of other amounts then due and
payable to the Lenders hereunder that are not Defaulting Lenders, and seventh to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.







Section 2.22.     Letters of Credit.
 
(a)        During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d) and 2.22(e),
may, in its sole discretion, issue, at the request of the Borrower, Letters of
Credit for the account of the Borrower or any Subsidiary on the terms and
conditions hereinafter set forth; provided, that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit (or in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is twelve months
after the Revolving Commitment Termination Date; (ii) each Letter of Credit
shall be in a stated amount of at least $25,000; and (iii) the Borrower may not
request any Letter of Credit, if, after giving effect to such issuance (A) the
aggregate LC Exposure would exceed the LC Commitment, (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitments or (C) the Revolving Credit Exposure of each Lender would exceed its
Revolving Commitment.  Each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance with respect to all other Letters of Credit.  Each issuance of
a Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.



--------------------------------------------------------------------------------



(b)       To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice
(which may be in the form of a duly completed Letter of Credit Application) at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any Issuer Documents as
the Issuing Bank shall require; provided, that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control.


(c)        At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from the Administrative
Agent on or before 5:00 p.m. the Business Day immediately preceding the date the
Issuing Bank is to issue the requested Letter of Credit (1) directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.22(a) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.


(d)       The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof.  The Issuing Bank shall notify the Borrower and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.





--------------------------------------------------------------------------------



(e)      If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred.  Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (i) any setoff, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.


(f)       To the extent that any Lender shall fail to pay any amount required to
be paid pursuant to paragraphs (d) or (e) of this Section on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.13(c).



--------------------------------------------------------------------------------



(g)       If (i) any Event of Default shall occur and be continuing on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this paragraph, (ii)
as of the Revolving Commitment Termination Date, any LC Exposure remains
outstanding for any reason or (iii) the Borrower shall be required to provide
Cash Collateral pursuant to any other section of this Agreement, then, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to 105% of the aggregate LC Exposure of all
Lenders as of such date plus any accrued and unpaid fees thereon; provided, that
such obligation to Cash Collateralize the reimbursement obligations of the
Borrower with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 8.1.  Such
deposit shall be held by the Administrative Agent as Cash Collateral for the
payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  The Borrower
agrees to execute any documents and/or certificates to effectuate the intent of
this paragraph.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest and profits, if any, on such investments
shall accumulate in such account.  Moneys in such account shall be applied by
the Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents. 
If the Borrower is required to Cash Collateralize its reimbursement obligations
with respect to the Letters of Credit as a result of the occurrence of an Event
of Default, such cash collateral so posted (to the extent not so applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.


(h)      Upon the request of any Lender, but no more frequently than quarterly,
the Issuing Bank shall deliver (through the Administrative Agent) to each Lender
and the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.


(i)       The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:


(i)        Any lack of validity or enforceability of any Letter of Credit or
this Agreement;


(ii)       The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;



--------------------------------------------------------------------------------



(iii)      Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;


(iv)      Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;


(v)      Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or


(vi)      The existence of a Default or an Event of Default.










Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
(j)       Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable Laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each Letter of Credit Application submitted for the issuance of a Letter of
Credit.



--------------------------------------------------------------------------------



(k)        Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(l)         Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.





Section 2.23.      Increase of Commitments; Additional Lenders.
 
The Borrower may from time to time, upon at least five days’ prior written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender), propose to increase the Aggregate Revolving Commitments
or to establish one or more new term loans (each, an “Incremental Term Loan”);
provided, that:
 
(a)        the aggregate amount of all increases in the Aggregate Revolving
Commitments plus the aggregate initial principal amount of all Incremental Term
Loans after the Sixth Amendment Effective Date shall not exceed $150,000,000;


(b)        any increase in the Aggregate Revolving Commitments or establishment
of an Incremental Term Loan shall be in a minimum principal amount of
$15,000,000 and in integral multiples of $1,000,000 in excess thereof;


(c)        no Default or Event of Default shall exist and be continuing at the
time of any increase in the Aggregate Revolving Commitments or establishment of
an Incremental Term Loan;


(d)        the conditions set forth in Section 3.2 shall be satisfied as of the
date of any increase in the Aggregate Revolving Commitments or establishment of
any Incremental Term Loan;


(e)        the Borrower shall have provided to the Administrative Agent a Pro
Forma Compliance Certificate, in form an detail reasonably acceptable to the
Administrative Agent, demonstrating compliance with the financial covenants in
Article VI recomputed as of the end of the period of the four Fiscal Quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b), after giving effect to such increase or
Incremental Term Loan on a Pro Forma Basis;


(f)       the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Loan Parties and opinions of
counsel to the Loan Parties) it may reasonably request relating to such increase
in the Aggregate Revolving Commitments or such establishment of such Incremental
Term Loan, all in form and substance satisfactory to the Administrative Agent;


(g)        with respect to any Incremental Term Loan, (i) the final maturity
date shall be no earlier than (x) the Latest Maturity Date or (y) the maturity
date for any then-existing Incremental Term Loan and (ii) the weighted average
life to maturity of such Incremental Term Loan shall not be shorter than the
weighted average life to maturity of any then-existing Incremental Term Loan;









--------------------------------------------------------------------------------



(h)        any increase in the Aggregate Revolving Commitments under this
Section 2.23 shall have terms identical to those for the Revolving Loans under
this Agreement, except for (i) upfront fees payable to the Lenders providing
commitments for such increase and (ii) arrangement fees payable to the Arrangers
or their Affiliates in connection with the establishment of such increase in the
Aggregate Revolving Commitments;






(i)        no Lender shall have any obligation to increase its Revolving
Commitment or provide any Incremental Term Loan Commitment, and any decision by
a Lender to increase its Revolving Commitment or provide any Incremental Term
Loan Commitment shall be made in its sole discretion independently from any
other Lender;





(j)       the Borrower may designate a bank or other financial institution that
is not already a Lender to provide all or any portion of any increase in the
Aggregate Revolving Commitments or an Incremental Term Loan Commitment, so long
as (i) such Person (an “Additional Lender”) becomes a party to this Agreement
pursuant to a lender joinder agreement or other document in form and substance
satisfactory to the Administrative Agent that has been executed by the Borrower
and such Additional Lender, (ii) any such Person proposed by the Borrower to
become an Additional Lender must be reasonably acceptable to the Administrative
Agent and, if such Additional Lender is to provide a Revolving Commitment, each
of the Issuing Bank and the Swingline Lender;





(k)       any increase in the Aggregate Revolving Commitments or establishment
of an Incremental Term Loan shall be pursuant to a commitment agreement, joinder
agreement or other document in form and substance reasonably acceptable to the
Administrative Agent, and upon the effectiveness of such commitment agreement,
joinder agreement or other document pursuant to the terms thereof, the
Commitments, as applicable, shall automatically be increased by the amount of
the Commitments added through such commitment agreement, joinder agreement or
other document and Schedule I shall automatically be deemed amended to reflect
the Commitments of all Lenders after giving effect to the addition of such
Commitments; and





(l)        with respect to any increase in the Aggregate Revolving Commitments,
(i) each Lender providing a portion of the increase shall make Revolving Loans,
the proceeds of which shall be applied by the Administrative Agent to prepay
Revolving Loans of the existing Lenders, in an amount necessary such that after
giving effect thereto each Lender will hold its Pro Rata Share of outstanding
Revolving Loans (such payments to existing Lenders shall be subject to Section
2.19), and (ii) effective upon such increase, the amount of the participations
held by each Lender in each Letter of Credit and each Swingline Loan then
outstanding shall be adjusted automatically such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit or such Swingline Loan in proportion to their respective Revolving
Commitments.



 
Section 2.24.   Mitigation of Obligations.  If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.



--------------------------------------------------------------------------------



Section 2.25.     Replacement of Lenders.  If (a) any Lender requests
compensation under Section 2.18, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.20, (c) any Lender notifies the Borrower and
Administrative Agent that it is unable to fund Eurodollar Loans pursuant to
Sections 2.16 or 2.17, (d) a Lender (a “Non-Consenting Lender”) does not consent
to a proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in Section
11.2(b) but requires unanimous consent of all Lender or all the Lenders directly
affected thereby (as applicable) or (e) if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 11.4(b) all its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, (iv)
such assignment does not conflict with applicable Law and (v) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable assignee consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Acceptance shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 2.26.    Reallocation and Cash Collateralization of Defaulting Lender
Commitment.
 
(a)       If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:


(i)        the LC Exposure and Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately);  provided that (A) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and



--------------------------------------------------------------------------------



(ii)       to the extent that any portion (the “unreallocated portion”) of the
LC Exposure and Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) because of the limitation described in clause
(a)(i)(A), the Borrower will, not later than ten (10) Business Days after demand
by the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender), (A) Cash Collateralize the obligations of the Defaulting
Lender to the Issuing Bank or Swingline Lender in respect of such LC Exposure or
Swingline Exposure, as the case may be, in an amount at least equal to the
aggregate amount of the unreallocated portion of the LC Exposure and Swingline
Exposure of such Defaulting Lender, (B) in the case of such Swingline Exposure,
prepay and/or Cash Collateralize in full the unreallocated portion thereof, or
(C) make other arrangements satisfactory to the Administrative Agent, the
Issuing Bank and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender.


(b)       If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing).  If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.





ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.         Reserved.
 
Section 3.2.         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
 

--------------------------------------------------------------------------------



(a)         at the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;


(b)        at the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) as of such earlier
date;


(c)         the Borrower shall have delivered the required Notice of Borrowing;


(d)        for any Borrowing of Delayed Draw Term Loans, the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that after giving effect to such Borrowing on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Article VI recomputed as of the end of the period of the four Fiscal Quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b); and


(e)        if any Revolving Lender is a Defaulting Lender at the time of any
request by the Borrower of a Borrowing of a Swingline Loan or the issuance,
amendment, renewal or extension of a Letter of Credit, as applicable, set forth
in this Section 3.2, the Issuing Bank will not be required to issue, amend or
increase any Letter of Credit and the Swingline Lender will not be required to
make any Swingline Loans, unless they are satisfied that 100% of the related LC
Exposure and Swingline Exposure is fully covered or eliminated pursuant to
Section 2.26.






Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.
 
Section 3.3.        Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1.        Existence; Power.  The Borrower and each of its Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the Laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted, (c) is duly qualified to do business,
and is in good standing, in each jurisdiction where such qualification is
required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect, (d) have obtained and maintain
in good standing without restriction all required licenses, permits,
authorizations, registrations, approvals and certificates of authority of each
Governmental Authority necessary to the conduct of their business, (e) to the
extent prudent and customary in the industry in which it is engaged, have
obtained and maintain in good standing without restriction, accreditation from
all applicable recognized accrediting agencies, (f) have implemented and
maintain a compliance program designed to provide effective internal controls to
promote adherence to and to prevent and detect material violations of Laws
applicable to the Borrower and any of its Restricted Subsidiaries, including any
applicable HMO Regulations, Medicaid Regulations and Medicare Regulations and
(g) have implemented and maintain policies consistent with HIPAA and the HITECH
Act on or before the date that any provision thereof becomes applicable to the
Borrower or any Restricted Subsidiary; except in each case referred to in
clauses (d) – (g) hereof to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------



Section 4.2.        Organizational Power; Authorization.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action.  This Agreement has been duly executed and delivered
by each Loan Party, and constitutes, and each other Loan Document to which any
Loan Party is party, when executed and delivered by such Loan Party, will
constitute a legal, valid and binding obligation of each Loan Party, enforceable
against such Loan Party, in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
Section 4.3.         Governmental Approvals; No Conflicts.  The execution,
delivery and performance by each Loan Party of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate the Organization Documents of any
Loan Party or any Law applicable to the Borrower or any of its Restricted
Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding on the Borrower or any of its Restricted Subsidiaries or any
of its assets or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Restricted Subsidiaries, (d) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries, except Liens (if any) created under the Loan
Documents, (e) will not result in a suspension or revocation of, or limitation
on, any material certificate of authority, license, permit, authorization or
other approval applicable to the business, operations or properties of the
Borrower or any Restricted Subsidiary to the extent such suspension, revocation
or limitation is material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, or material adversely affect the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to participate in,
or contract with, any material Medical Reimbursement Program.
 
Section 4.4.          Financial Statements.  The Borrower has furnished to each
Lender (a) the Audited Financial Statements and (b) the Interim Financial
Statements.  Such financial statements fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (b).  The
financial statements delivered pursuant to Section 5.1(a) and (b) have been
prepared in accordance with GAAP and present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates thereof and for the periods covered thereby.  Since
the date of the Audited Financial Statements, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.



--------------------------------------------------------------------------------



Section 4.5.          Litigation and Environmental Matters.
 
(a)       No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Responsible Officer of the Loan Parties, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.


(b)       Neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, except, in each case, for such
failures or Environmental Liabilities that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.


(c)        To the knowledge of the Responsible Officers of the Borrower, none of
the Borrower or any Restricted Subsidiary, nor any of their current respective
officers, directors, or employees, have engaged (and no Responsible Officer of a
Loan Party has received written notice from a Contract Provider that such
Contract Provider has engaged) in any activities that constitute prohibited acts
of fraud under Medicare Regulations or Medicaid Regulations where such
activities have resulted, or the Borrower has reasonably determined in good
faith it could reasonably be expected to result, in a Material Adverse Effect
and the Borrower has not taken action within a reasonable period of time after
discovery of such activities, to suspend or remove such persons from
responsibilities relating to such activities or to ensure that such activities
are no longer reasonably expected to result in a Material Adverse Effect.





Section 4.6.         Compliance with Laws and Agreements.  The Borrower and each
Restricted Subsidiary is in compliance (and no Responsible Officer of any Loan
Party has received notice from a Contract Provider that such Contract Provider
is not in compliance) with (a) all material Laws and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  Without limiting the foregoing, current
billing policies, arrangements, protocols and instructions of each of the
Borrower and its Restricted Subsidiaries comply in all material respects with
requirements of the Medical Reimbursement Programs and are currently
administered by properly trained personnel.
 
Section 4.7.         No Default.


(a)        Neither the Borrower nor any Restricted Subsidiary is in default
under or with respect to any Contractual Obligation that could reasonably be
expected to have a Material Adverse Effect.


(b)        No Default has occurred and is continuing.




--------------------------------------------------------------------------------



Section 4.8.        Investment Company Act, Etc.
 
(a)        Neither the Borrower nor any of its Restricted Subsidiaries is an
“investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended.


(b)        Neither the Borrower nor any of its Restricted Subsidiaries (other
than any HMO Subsidiary or Insurance Subsidiary) is subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from or registration or filing with, any Governmental Authority in
connection therewith.




Section 4.9.        Taxes.  The Borrower and its Restricted Subsidiaries and
each other Person for whose taxes the Borrower or any Restricted Subsidiary
could become liable have timely filed or caused to be filed all federal, state
and other material  tax returns required to be filed by them, and have paid all
federal, state and other material taxes, assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Restricted Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP.  The charges, accruals and
reserves on the books of the Borrower and its Restricted Subsidiaries in respect
of such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.
 
Section 4.10.     Margin Regulations.  None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X.  Neither the Borrower nor its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”
 
Section 4.11.      ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.



--------------------------------------------------------------------------------



Section 4.12.       Ownership of Property.
 
(a)         Each of the Borrower and its Restricted Subsidiaries has good title
to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the Audited Financial Statements or the most recent audited
consolidated balance sheet of the Borrower delivered pursuant to Section 5.1(a)
or purported to have been acquired by the Borrower or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens not permitted by this
Agreement.  All leases that individually or in the aggregate are material to the
business or operations of the Borrower and its Restricted Subsidiaries are valid
and subsisting and are in full force.


(b)         Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed, or otherwise has the right, to use, all patents, trademarks, service
marks, trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrower and its Restricted Subsidiaries
does not infringe in any material respect on the rights of any other Person.


(c)        The properties of the Borrower and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Restricted Subsidiary operates.





Section 4.13.     Disclosure.
 
(a)            Each Loan Party has disclosed to the Lenders all agreements,
instruments, and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the reports (including without limitation
all reports that any Loan Party is required to file with the SEC), financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
(b)              As of the Closing Date, the information included in the
Beneficial Ownerhsip Certification, to the extent any has been delivered, is
true and correct in all respects.
 
Section 4.14.   Labor Relations.  All payments due from the Borrower or any of
its Restricted Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Restricted Subsidiary, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
Section 4.15.   Subsidiaries.  Schedule 4.15 sets forth (i) the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Closing Date and (ii) whether such
Subsidiary is an Insurance Subsidiary, HMO Subsidiary or Unrestricted
Subsidiary.  All issued and outstanding Capital Stock of the Borrower and each
of its Restricted Subsidiaries is duly authorized and validly issued, fully
paid, non-assessable, as applicable, and free and clear of all Liens other than
those in favor of the Administrative Agent, for the benefit of the holders of
the Obligations.  All such securities were issued in compliance with all
applicable state and federal Laws concerning the issuance of securities.  As of
the Closing Date, all of the issued and outstanding Capital Stock of each of the
Subsidiaries was owned by the Persons and in the amounts set forth on Schedule
4.15.  Except as set forth on Schedule 4.15, as of the Closing Date, there were
no pre-emptive or other outstanding rights, options, warrants, conversion rights
or other similar agreements or understandings for the purchase or acquisition of
any Capital Stock of the Borrower or any of its Restricted Subsidiaries.



--------------------------------------------------------------------------------



Section 4.16.     Solvency.  After giving effect to the execution and delivery
of the Loan Documents, the making of the Loans under this Agreement, the
Borrower is Solvent and the Loan Parties are Solvent on a consolidated basis.
 
Section 4.17.     Reserved.
 
Section 4.18.     Licensing and Accreditation.    Except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, each of
the Borrower and the Restricted Subsidiaries, and to the knowledge of the
Responsible Officers of the Loan Parties, each Contract Provider (i) has
obtained (or been duly assigned) all required certificates of need or
determinations of need as required by the relevant state Governmental Authority
for the acquisition, construction, expansion of, investment in or operation of
its businesses as currently operated; (ii) has obtained and maintains
accreditation from one or more generally recognized accreditation agencies where
such accreditation is customary in the industry in which it is engaged; (iii) in
the case of each HMO Subsidiary, has entered into and maintains in good standing
its contract with CMS or such other agreement to be able to provide managed
health care services to Medicare or Medicaid; and (iv) has taken all necessary
action to obtain, preserve and maintain each certificate of authority, license,
permit, authorization and other approval of any Governmental Authority required
for the conduct of its business and material to the business of the Borrower and
its Restricted Subsidiaries taken as a whole, and all of such certificates,
licenses, permits, authorizations or approvals are in full force and effect and
have not been revoked or suspended or otherwise limited, including action to
obtain, preserve and maintain with respect to each HMO Subsidiary all
certificates of authority, licenses, permits, authorizations and other approvals
required under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, including approvals required to ensure that such HMO
Subsidiary and Insurance Subsidiary is eligible for all reimbursements available
under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited.  To the knowledge of the Responsible
Officers of the Loan Parties, each Contract Provider is duly licensed (where
license is required) by each state or state agency or commission, or any other
Governmental Authority having jurisdiction over the provisions of such services
by such Person in the locations in which the Loan Parties conduct business,
required to enable such Person to provide the professional services provided by
such Person and otherwise as is necessary to enable the Loan Parties to operate
as currently operated and as presently contemplated to be operated except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Responsible Officers of the
Loan Parties, all such required licenses are in full force and effect on the
date hereof and have not been revoked or suspended or otherwise limited except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
Section 4.19.    Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
and the Borrower, its Subsidiaries and their respective directors, officers and
employees and to the knowledge of the Borrower its agents, are in compliance
with Anti-Corruption Laws.  None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate Anti-Corruption Laws or applicable
Sanctions.



--------------------------------------------------------------------------------



Section 4.20.    Subordination of Subordinated Debt.  This Agreement, and all
amendments, modifications, extensions, renewals, refinancings and refundings
hereof, constitute the “Senior Credit Agreement” within the meaning of the
applicable Subordinated Debt Document; this Agreement, together with each of the
other Loan Documents and all amendments, modifications, extensions, renewals,
refinancings and refundings hereof and thereof, constitute “Senior Loan
Documents” within the meaning of the applicable Subordinated Debt Document; and
the Loans and all other Obligations of the Borrower to the Lenders and the
Administrative Agent under this Agreement and all other Loan Documents, and all
amendments, modifications, extensions, renewals, refinancings or refundings of
any of the foregoing, constitute “Senior Indebtedness” of the Borrower within
the meaning of the applicable Subordinated Debt Document, and the holders
thereof from time to time shall be entitled to all of the rights of a holder of
“Senior Indebtedness” pursuant to the applicable Subordinated Debt Document.
 
Section 4.21.    Medicare and Medicaid Notices and Filings Related to Business. 
Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and the HMO Subsidiaries has
timely filed (a) all reports and other filings required to be filed in
connection with the Medicare and Medicaid programs in which they participate,
and all such reports and filings are true and complete in all material respects,
and (b) all material reports, data and other information required by any other
Governmental Authority with authority to regulate it or its business or
operations in any manner.  Except to the extent any such action could not
reasonably be expected to result in a Material Adverse Effect, (i) there are no
claims, actions, proceedings or appeals pending (and none of the Borrower or any
Restricted Subsidiary has made any filing that would result in any claims,
actions, proceedings or appeals) before any Governmental Authority with respect
to any Medicare or Medicaid reports or claims filed by the Borrower or any
Restricted Subsidiary on or before the date hereof, or with respect to any
adjustments, denials, recoupments or disallowances by any intermediary, carrier,
other insurer, commission, board or agency in connection with any cost reports
or claims, and (ii) no validation review, survey, inspection, audit,
investigation or program integrity review related to the Borrower or any
Restricted Subsidiary has been conducted by any Governmental Authority or
government contractor in connection with Medicare or Medicaid, and no such
reviews are scheduled, pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Restricted Subsidiary.
 
Section 4.22.     No EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.
 


ARTICLE V

AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Restricted
Subsidiary to:
 
Section 5.1.         Financial Statements and Other Information.  Deliver to the
Administrative Agent and each Lender:
 
(a)        as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the annual audited report for such Fiscal Year for
the Borrower and its Subsidiaries, containing a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;



--------------------------------------------------------------------------------



(b)       as soon as available and in any event within 45 days after the end of
each Fiscal Quarter, beginning with the fiscal quarter ending September 30,
2015, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower as presenting fairly the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;



(c)       concurrently with the delivery of the financial statements referred to
in clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower (i)
certifying as to whether there exists a Default or Event of Default on the date
of such certificate, and if a Default or an Event of Default then exists, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in Article VI, (iii) certifying that as of the
date thereof, all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date,
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Audited Financial Statements, and if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate, (v) specifying any change in the
identity of the Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter
from the Subsidiaries identified to the Lenders on the Closing Date or as of the
most recent Fiscal Year or Fiscal Quarter, as the case may be and (vi) if the
Borrower has designated any of its Subsidiaries as Unrestricted Subsidiaries,
then the quarterly and annual financial information required by clauses (a) and
(b) of this Section 5.1 shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, of the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Borrower.


(d)       as soon as available and in any event within 60 days after the end of
the Fiscal Year, a pro forma budget for the succeeding Fiscal Year, containing
(i) an income statement, balance sheet and statement of cash flow of the
Borrower and its Restricted Subsidiaries and (ii) a statement of cash flow of
the Borrower only;




--------------------------------------------------------------------------------






(e)       promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be;
 
(f)        as soon as available and in any event within 15 days of the required
date for delivery to the applicable state after the end of each fiscal year of
the Borrower, annual financial statements of each HMO Subsidiary and Insurance
Subsidiary as filed with the applicable HMO Regulator;





(g)      as soon as available and in any event within 15 days of the required
date for delivery to the applicable state after the end of each fiscal quarter
of the Borrower, quarterly financial statements of each HMO Subsidiary and
Insurance Subsidiary as filed with the applicable HMO Regulator; and





(h)       promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.




If at any time the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower may satisfy its obligation to deliver the financial statements referred
to in clauses (a) and (b) above by delivering such financial statements by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time.
 
Section 5.2.       Notices of Material Events.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
 
(a)       the occurrence of any Default or Event of Default;


(b)      the filing or commencement of, or any material development in, any
action, suit, investigation or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of the Borrower, affecting
the Borrower or any Restricted Subsidiary which, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;


(c)      the occurrence of any event or any other development by which the
Borrower or any of its Restricted Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;


(d)       the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $50,000,000;


(e)       any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect;






--------------------------------------------------------------------------------



(f)       not later than five (5) Business Days after receipt of official
written notice, any development that has resulted in, or could reasonably be
expected to result in, an Exclusion Event, including any notice by the OIG of
exclusion or proposed exclusion of the Borrower or any Restricted Subsidiary
from any Medical Reimbursement Program in which it participates, and any other
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect;


(g)      not later than five (5) Business Days after receipt of official written
notice, commencement of any material non-routine audit or investigation of the
Borrower or any Restricted Subsidiary by any regulatory authority, including any
Governmental Authority or HMO Regulator, and commencement of any proceeding or
other action against the Borrower or any Restricted Subsidiary, in each case,
that could reasonably be expected to result in a suspension, revocation or
termination of any contract of the Borrower or any Restricted Subsidiary with
respect to a Medical Reimbursement Program to the extent such suspension,
revocation or termination is material to the Borrower and its Restricted
Subsidiaries taken as a whole;


(h)      receipt by the Borrower or any Restricted Subsidiary of (i) any notice
of suspension or forfeiture of any material certificate of authority or similar
license of any HMO Subsidiary to the extent such suspension or forfeiture is
material to the Borrower and its Restricted Subsidiaries, taken as a whole and
(ii) to the extent permitted by law, rule or regulation, any other material
notice of deficiency, compliance order or adverse report issued by any
regulatory authority, including any HMO Regulator, or private insurance company
pursuant to a provider agreement that, if not promptly complied with or cured,
could reasonably be expected to result in the suspension or forfeiture of any
certification, license, permit, authorization or other approval necessary for
such HMO Subsidiary to carry on its business as then conducted or in the
termination of any insurance or reimbursement program then available to any HMO
Subsidiary, in each case to the extent such suspension, termination or
forfeiture is material to the Borrower and its Restricted Subsidiaries, taken as
a whole; and

(i)            following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3.      Existence; Conduct of Business.
 
(a)      Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence and its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3; and


(b)      Engage in the business of the type conducted by the Borrower and its
Restricted Subsidiaries on the date hereof and businesses reasonably related
thereto.




--------------------------------------------------------------------------------



Section 5.4.    Compliance with Laws, Etc. Comply with all Laws applicable to
its business and properties, including without limitation, all Environmental
Laws, ERISA, Titles XVIII and XIX of the Social Security Act, Medicare
Regulations, Medicaid Regulations, the Anti-Kickback Statute, self-referral law
requirements, including the requirements of the Stark Law, HMO Regulations,
HIPAA, the HITECH Act, and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 5.5.     Payment of Obligations.  Pay and discharge at or before
maturity, all of its obligations and liabilities (including without limitation
all taxes, assessments and other governmental charges, levies and all other
claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.6.       Books and Records. Keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower and its
Subsidiaries in conformity with GAAP.
 
Section 5.7.      Visitation, Inspection, Etc.  Permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided, if a Default or an
Event of Default has occurred and is continuing, no prior notice shall be
required.
 
Section 5.8.       Maintenance of Properties; Insurance.
 
(a)       Keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted; and


(b)      Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business, and the properties and business of its Restricted Subsidiaries,
against loss, damage and risk of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.




Section 5.9.     Use of Proceeds; Margin Regulations.  Use the proceeds of all
Revolving Loans to finance working capital needs, Permitted Acquisitions,
capital expenditures and for other general corporate purposes of the Borrower
and its Subsidiaries.  Use the proceeds of Delayed Draw Term Loans for general
corporate purposes of the Borrower and its Subsidiaries.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.  All Letters of
Credit will be used for general corporate purposes.
 
The Borrower will not request any Borrowing or Letter of Credit, and the 
Borrower shall not use, and the Borrower shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.



--------------------------------------------------------------------------------



Section 5.10.   Additional Subsidiaries; Guarantees.  If any Material Domestic
Subsidiary (other than any Subsidiary which is required by Law to maintain
levels of solvency, or capital, or net assets that would not be achieved if it
provided a full and unconditional guaranty of the Obligations) is acquired,
formed or becomes a Material Domestic Subsidiary after the Closing Date, notify
the Administrative Agent and the Lenders thereof at the time the Borrower
delivers financial statements pursuant to Section 5.1(a) or (b) and, within
thirty (30) Business Days (or such longer period approved by the Administrative
Agent in its sole discretion) after such date, cause such Material Domestic
Subsidiary to become a Guarantor.  A Material Domestic Subsidiary shall become
an additional Guarantor by executing and delivering to the Administrative Agent
a Guarantor Joinder Agreement in form and substance reasonably satisfactory to
the Administrative Agent, accompanied by (a) all other Loan Documents related
thereto, (b) certified copies of Organization Documents, appropriate authorizing
resolutions of the board of directors of such Subsidiaries, and opinions of
counsel comparable to those delivered pursuant to Section 3.1(c), and (c) such
other documents as the Administrative Agent may reasonably request.  
Notwithstanding the foregoing, upon the guarantee by any Subsidiary of any
Indebtedness incurred pursuant to Section 7.1(k), concurrently with the
provision of such guarantee, to the extent such Subsidiary is not a Guarantor
hereunder, cause such Subsidiary to become a Guarantor by complying with this
Section 5.10.
 
Section 5.11.    Material Licenses.  Obtain and maintain all Material Licenses
for each Restricted Subsidiary.
 
Section 5.12.    Unrestricted Subsidiaries.
 
(a)           The Borrower may designate any of its Restricted Subsidiaries to
be an Unrestricted Subsidiary if that designation would not cause a Default and
if that designation otherwise is consistent with this definition of an
Unrestricted Subsidiary. If a Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the Fair Market Value of all outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in the Subsidiary properly
designated shall be deemed to be an Investment made as of the time of the
designation and will either reduce the amount available for Restricted Payments
under Section 7.5 or be an Investment permitted under Section 7.4, as determined
by the Borrower; provided that no designation of an Unrestricted Subsidiary may
be made in reliance on Section 7.5(c). Such designation will only be permitted
if the Investment would be permitted at that time and if the Restricted
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.


(b)       Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary shall be evidenced by the Borrower’s delivery to the Administrative
Agent a certified copy of a resolution of the board of directors of the Borrower
giving effect to such designation and a certificate of a Responsible Officer
certifying that such designation complied with the preceding conditions and was
permitted by Section 7.5. If, at any time, any Unrestricted Subsidiary would
fail to meet the requirements of an Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement, and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 7.1, the Borrower will be
in default of Section 7.1 unless such Unrestricted Subsidiary is made to meet
such requirements.






--------------------------------------------------------------------------------



(c)        The Borrower may at any time designate any Unrestricted Subsidiary to
be a Restricted Subsidiary of the Borrower; provided that such designation will
be deemed to be an incurrence of Indebtedness and Liens by a Restricted
Subsidiary of the Borrower of any outstanding Indebtedness and Liens of such
Unrestricted Subsidiary, and such designation will only be permitted if (x) such
Indebtedness and Liens are permitted under Sections 7.1 and 7.2, (y) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that after giving effect to such designation on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Article VI recomputed as of the end of the period of the
four Fiscal Quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 5.1(a) or (b); and (z) no Default or
Event of Default would be in existence following such designation.




ARTICLE VI

FINANCIAL COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
Section 6.1.          Consolidated Net Leverage Ratio.  Permit the Consolidated
Net Leverage Ratio as of the end of each Fiscal Quarter, commencing with the
Fiscal Quarter ending September 30, 2015, to be greater than 4.00:1.0.
 
Section 6.2.          Consolidated Interest Coverage Ratio.  Permit the
Consolidated Interest Coverage Ratio as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2015, to be less than
3.50:1.00.




ARTICLE VII

NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
Section 7.1.         Indebtedness and Preferred Equity.  Create, incur, assume
or suffer to exist any Indebtedness, except:
 
(a)        Indebtedness created pursuant to the Loan Documents;


(b)       Indebtedness of the Borrower or any Restricted Subsidiary existing on
the date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;


(c)       Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations; provided, that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed at any time outstanding, the greater of (i) $150,000,000 and (ii)
3.0% of the value of Consolidated Total Assets;






--------------------------------------------------------------------------------



(d)       Indebtedness of the Borrower owing to any Restricted Subsidiary and of
any Restricted Subsidiary owing to the Borrower or any other Restricted
Subsidiary; provided, that any such Indebtedness that is owed by the Borrower or
a Restricted Subsidiary that is not a Loan Party shall be subject to Section
7.4;


(e)      Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided, that Guarantees by any Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
subject to Section 7.4;


(f)        Hedging Obligations permitted by Section 7.10;


(g)       Indebtedness under letters of credit not issued under this Agreement
in an aggregate amount not to exceed, at the time of incurrence of any such
Indebtedness, $150,000,000 (the “Additional Letters of Credit”);


(h)       the 2020 Convertible Notes and the 2044 Convertible Notes;


(i)       Indebtedness of Persons acquired in Permitted Acquisitions (the
“Acquired Indebtedness”) in an aggregate amount not to exceed, at the time of
incurrence of any such Acquired Indebtedness, the greater of (A) $75,000,000 and
(B) 1.5% of Consolidated Total Assets, provided that such Acquired Indebtedness
(i) shall exist prior to the applicable Permitted Acquisition and shall not have
been incurred in anticipation of the applicable Permitted Acquisition, (ii)
neither the Borrower nor any of its Restricted Subsidiaries that was not an
obligor with respect to such Indebtedness prior to such Person becoming a
Restricted Subsidiary of the Borrower shall become an obligor for such
Indebtedness and (iii) such Indebtedness shall not be secured by a Lien on any
Property of the Borrower or any Restricted Subsidiary that did not secure such
Indebtedness prior to such Person becoming a Restricted Subsidiary of the
Borrower;


(j)      other secured Indebtedness of the Borrower and its Restricted
Subsidiaries, provided that, (i) no Default or Event of Default shall have
occurred and be continuing or result from the incurrence of such Indebtedness,
(ii) the documents governing such secured Indebtedness shall not contain
covenants (including quantitative covenants and financial covenants) which are
more restrictive than the covenants contained in this agreement, (iii) the final
maturity date, any mandatory prepayment or mandatory redemption of such secured
Indebtedness shall be no earlier than ninety-one (91) days after the Latest
Maturity Date or the latest maturity date applicable to any Incremental Term
Loan, (iv) the weighted average life to maturity of such secured Indebtedness
shall not be shorter than the weighted average life to maturity of any
Incremental Term Loan outstanding as of the time of the issuance thereof and (v)
the aggregate principal amount of such Indebtedness shall not exceed, at the
time of incurrence of any such Indebtedness, the greater of (A) $75,000,000 and
(B) 2.5% of the value of Consolidated Total Assets;



--------------------------------------------------------------------------------



(k)      Permitted Subordinated Debt and unsecured Indebtedness of the Borrower
and its Restricted Subsidiaries, provided that (i) after giving effect thereto
on a Pro Forma Basis the Borrower and its Restricted Subsidiaries are in
compliance with the financial covenants as set forth in Article VI recomputed as
of the end of the period of the four Fiscal Quarters most recently ended for
which the Borrower has delivered financial statements pursuant to Section 5.1(a)
or (b), (ii) no Default or Event of Default shall have occurred and be
continuing or result from the incurrence of such Indebtedness, (iii) the
documents governing such unsecured Indebtedness shall not contain covenants
(including quantitative covenants and financial covenants) which are more
restricted than the covenants contained in this Agreement, (iv) the final
maturity date, any mandatory prepayment or mandatory redemption of such
unsecured Indebtedness shall be no earlier than ninety-one (91) days after the
Latest Maturity Date or the latest maturity date applicable to any Incremental
Term Loan; provided, that this clause (iv) shall not apply to Bridge Senior
Unsecured Indebtedness and (v) the weighted average life to maturity of such
unsecured Indebtedness shall not be shorter than the weighted average life to
maturity of any Incremental Term Loan outstanding as of the time of the issuance
thereof; and


(l)            the 364 Day Bridge Senior Unsecured Indebtedness.


Section 7.2.    Negative Pledge.  Create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
 
(a)      Liens securing the Obligations pursuant to the Loan Documents (if any);


(b)      Permitted Encumbrances;


(c)      any Liens on any property or assets of the Borrower or its Restricted
Subsidiaries existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Restricted Subsidiary;


(d)     purchase money Liens upon or in any fixed or capital assets to secure
the purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secured Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof, (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;


(e)     extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;


(f)      Liens securing Acquired Indebtedness permitted under Section 7.1(i),
provided that (i) such Liens do not at any time encumber any property other than
property of the Person acquired in the applicable Permitted Acquisition at the
time of such Permitted Acquisition and (ii) such Liens shall exist prior to the
applicable Permitted Acquisition and shall not be incurred in anticipation of
the applicable Permitted Acquisition;


(g)     Liens securing Indebtedness permitted by Section 7.1(j);



--------------------------------------------------------------------------------



(h)     Liens in cash and Permitted Investments securing the reimbursement and
related obligations under Additional Letters of Credit;


(i)      normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions; and


(j)      customary escrow arrangements and segregated accounts (to the extent
such  segregated account is deemed to have incurred an encumbrance in connection
with any covenants applicable to the proceeds contained in such segregated
account), in each case, permitted by the definition of Specified Cash.












Section 7.3.    Fundamental Changes.
 
(a)     Merge into or consolidate into any other Person, or permit any other
Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or any line of business or all or substantially all of the stock of
any of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (i) the Borrower or any Restricted Subsidiary
may merge with a Person pursuant to a Permitted Acquisition if the Borrower (or
such Restricted Subsidiary if the Borrower is not a party to such merger) is the
surviving Person, (ii) any Restricted Subsidiary may merge into another
Restricted Subsidiary, provided, that if any party to such merger is a
Guarantor, the Guarantor shall be the surviving Person, (iii) any Restricted
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Loan Party, (iv) any Restricted
Subsidiary (other than a Guarantor) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (v) any HMO Subsidiary and Insurance Subsidiary may merge with any other HMO
Subsidiary, Insurance Subsidiary or Subsidiary of an HMO Subsidiary or Insurance
Subsidiary; provided that (x) its assets are all disposed of pursuant to Section
2.12(a) and (y) any such merger involving a Person that is not a wholly-owned
Restricted Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4.


(b)     Engage in any business other than businesses of the type conducted by
the Borrower and its Restricted Subsidiaries on the date hereof and businesses
reasonably related thereto.




Section 7.4.   Investments, Loans, Etc.  Make any Investment, except:
 
(a)     Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries);


(b)     Permitted Investments;


(c)     Investments in any Person that is a Loan Party prior to giving effect to
such Investment;


(d)     Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party;












--------------------------------------------------------------------------------



(e)      Guarantees by Borrower or any Restricted Subsidiary constituting
Indebtedness permitted by Section 7.1;


(f)      Hedging Transactions permitted by Section 7.10;


(g)     Permitted Acquisitions;


(h)     Investments in any HMO Subsidiary or Insurance Subsidiary (i) reasonably
related to causing such HMO Subsidiary or Insurance Subsidiary to comply with
(A) minimum statutory capital requirements applicable to such HMO Subsidiary or
Insurance Subsidiary or (B) the minimum amount of capital required to be
maintained under Material Contracts applicable to such HMO Subsidiary or
Insurance Subsidiary or (ii) in connection with a Permitted Acquisition, but
solely to extent necessary for such HMO Subsidiary or Insurance Subsidiary to
consummate such Permitted Acquisition;


(i)      Guarantees of Contractual Obligations of any HMO Subsidiary or Excluded
Subsidiary entered into in the ordinary course of business; and


(j)      other Investments which in the aggregate do not exceed the greater of
(i) $60,000,000 or (ii) 2.0% of Consolidated Total Assets at any time
outstanding.


Section 7.5.   Restricted Payments.  Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except for:
 
(a)     dividends payable by the Borrower solely in shares of any class of its
common stock;


(b)     Restricted Payments, of the type referred to in clause (a) of such
definition, made by any Restricted Subsidiary to Persons that own Capital Stock
in such Restricted Subsidiary, on a pro rata basis according to their respective
holdings of the type of Capital Stock in respect of which such Restricted
Payment is being made with any other shareholders if such Restricted Subsidiary
is not wholly owned by the Borrower and other wholly owned Restricted
Subsidiaries;


(c)     any Restricted Payment (other than Restricted Investments in
Unrestricted Subsidiaries), so long as, at the time of such Restricted Payment
(i) no Default or Event of Default has occurred and is continuing and (ii) after
giving effect to such Restricted Payment on a Pro Forma Basis (x) the Loan
Parties would be in compliance with the financial covenants set forth in Article
VI recomputed as of the end of the period of the four Fiscal Quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b) and (y) the Consolidated Net Leverage Ratio
recomputed as of the end of the period of the four Fiscal Quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 5.1(a) or (b) shall be less than 2.50:1.00;


(d)     any Restricted Payment, so long as, at the time of such Restricted
Payment (i) no Default or Event of Default has occurred and is continuing and
(ii) the aggregate amount of all Restricted Payments made pursuant to this
clause (d) shall not to exceed $250,000,000 in the aggregate during the term of
this Agreement; and


(e)     any other Restricted Payment, unless, at the time of and after giving
effect to such Restricted Payment on a Pro Forma Basis: (x) no Default or Event
of Default has occurred and is continuing, (y) after giving effect to such
Restricted Payment on a Pro Forma Basis the Consolidated Fixed Charge Coverage
Ratio recomputed as of the end of the period of the four Fiscal Quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b) shall be greater than 2.00:1.0; and (z) such
Restricted Payment, together with the aggregate amount of all Restricted
Payments made by the Borrower and the Restricted Subsidiaries after the date of
the First Amendment pursuant to clause (c) and (d), is less than the sum,
without duplication, of:








--------------------------------------------------------------------------------



(i)       50% of Consolidated Net Income for the period (taken as one accounting
period) from January 1, 2016 through and including the date of the most recent
balance sheet included in the financial statements delivered by the Borrower
pursuant to Section 5.1(a) or (b) at the time of such Restricted Payment (or, if
such Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus


(ii)      100% of the aggregate net cash proceeds (or the Fair Market Value of
property other than cash) received by the Borrower since the date of the First
Amendment as a contribution to its common equity capital or from the issuance or
sale of Capital Stock of the Borrower (other than the issuance of Disqualified
Stock) or from the issuance or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Borrower, in either
case, that have been converted into or exchanged for such Capital Stock of the
Borrower (other than Capital Stock or Disqualified Stock or debt securities sold
to a Subsidiary of the Borrower), plus


(iii)      to the extent that any Restricted Investment that was made after the
date of the First Amendment is (A) sold for cash or otherwise cancelled,
liquidated or repaid for cash, the cash proceeds received with respect to such
Restricted Investment (less the cost of disposition, if any) or (B) made in an
entity that subsequently becomes a Restricted Subsidiary, an amount equal to the
Fair Market Value of the Restricted Investments owned by the Borrower and its
Restricted Subsidiaries in such entity at the time such entity becomes a
Restricted Subsidiary, plus

(iv)      100% of the aggregate net cash proceeds (or the Fair Market Value of
property other than cash) received by the Borrower since the date of the First
Amendment by means of (A) the sale (other than to the Borrower or a Restricted
Subsidiary) of the Capital Stock of an Unrestricted Subsidiary or (B) a
distribution or dividend from an Unrestricted Subsidiary (other than in each
case to the extent such Investment constituted an Investment permitted under
Section 7.4), in each case to the extent that such amounts were not otherwise
included in the Consolidated Net Income for such period, plus

(v)      in case, after the date of the First Amendment, any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary under the terms of
this Agreement or has been merged, consolidated or amalgamated with or into, or
transfers or conveys assets to, or is liquidated into the Borrower or a
Restricted Subsidiary, an amount equal to the Fair Market Value of the
Restricted Investments owned by the Borrower and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of the redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable).


--------------------------------------------------------------------------------



Section 7.6.      Sale of Assets.  Make any Asset Sale, except the sale or other
disposition of such assets that (i) have consideration of at least 75% of which
is cash or Permitted Investments; provided, that, any Designated Non-cash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
such Asset Sale having an aggregate Fair Market Value, taken together with all
other Designated Non-cash Consideration received pursuant to this clause (i)
that is at that time outstanding not in excess of the greater of (x)
$200,000,000 and (y) 3.5% of  Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (determined based on the most
recently ended fiscal quarter for which internal financial statements are
available and with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) shall be deemed to be cash for purposes of this
Section 7.6 but for no other purpose and (ii) such consideration, at the time
such Asset Sale is agreed to, is at least equal to the Fair Market Value of the
assets being sold, transferred, leased or disposed of.
 
Section 7.7.       Transactions with Affiliates.  Sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties and (c) any
Restricted Payment permitted by Section 7.5.
 
Section 7.8.       Restrictive Agreements.  Enter into, incur or permit to exist
any agreement (other than any Contractual Obligation binding on any HMO
Subsidiary or Insurance Subsidiary) that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, or (b) the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to its Capital Stock, to
make or repay loans or advances to the Borrower or any other Restricted
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary or to transfer any of its property or assets to the Borrower or any
Restricted Subsidiary of the Borrower; provided, that (i) the foregoing shall
not apply to restrictions or conditions imposed by Law or by this Agreement or
any other Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is sold and such sale is
permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness or Capital
Lease Obligations permitted by this Agreement so long as such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provision in leases restricting the
assignment thereof.
 
Section 7.9.        Reserved.
 
Section 7.10.   Hedging Transactions.  Enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary is
exposed in the conduct of its business or the management of its liabilities. 
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Restricted Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any
Capital Stock or any Indebtedness or (ii) as a result of changes in the market
value of any Capital Stock or any Indebtedness) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.
 
Section 7.11.     Reserved.
 
Section 7.12.     Amendment to Organization Documents. Amend, modify or waive
any of its rights in a manner materially adverse to the Lenders or any Loan
Party under its Organization Documents.



--------------------------------------------------------------------------------



Section 7.13.     Amendments and Prepayment of Other Indebtedness.
 
(a)        The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem, repurchase or otherwise acquire for value any
Indebtedness (other than the 2020 Convertible Notes and the 2044 Convertible
Notes) other than payments of principal, interest or other payments on any
Permitted Subordinated Debt to the extent permitted by the subordination
provisions of the Subordinated Debt Documents.


(b)        The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment (including any payment at maturity), exchange
or redemption of the 2020 Convertible Notes or the 2044 Convertible Notes,
unless before and after giving effect to any such repayment or redemption, no
Default or Event of Default shall have occurred and be continuing; provided,
that the Borrower may use the proceeds of the 364 Day Bridge Senior Unsecured
Indebtedness to repurchase the 2020 Convertible Notes whether or not a Default
or Event of Default has occurred or is continuing.


(c)        The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Indebtedness if as amended, modified or waived, such
Indebtedness would not be permitted under Section 7.01.


(d)       The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Subordinated Debt Document if the effect of such amendment,
modification or waiver is to (i) increase the yield on such Permitted
Subordinated Debt or change (to earlier dates) the dates upon which principal
and interest are due thereon, (ii) alter the redemption, prepayment or
subordination provisions thereof, (iii) alter the covenants and events of
default in a manner that would make such provisions more onerous or restrictive
to the Borrower or any such Restricted Subsidiary or (iv) otherwise increase the
obligations of the Borrower or any Restricted Subsidiary in respect of such
Permitted Subordinated Debt or confer additional rights upon the holders thereof
which individually or in the aggregate would be adverse to the Borrower or any
of its Restricted Subsidiaries or to the Administrative Agent or the Lenders.


Section 7.14.   Accounting Changes.  Make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the Fiscal Year of the Borrower or of any of its Restricted Subsidiaries,
except to change the fiscal year of a Restricted Subsidiary to conform its
fiscal year to that of the Borrower.
 
Section 7.15.    Government Regulation. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.
 
Section 7.16.   Ownership of Subsidiaries.  Notwithstanding any other provisions
of this Agreement to the contrary, the Borrower will not, and will not permit
any of the Restricted Subsidiaries to permit any Person (other than the Borrower
or any wholly owned Restricted Subsidiary) to own any Capital Stock of any
Restricted Subsidiary, except to qualify directors if required by applicable
Law.



--------------------------------------------------------------------------------



Section 7.17     Use of Proceeds. 
 
(a)       Use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.
 
(b)            Request any Borrowing or Letter of Credit, or use or allow its
respective directors, officers, employees and agents to use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party.
 
ARTICLE VIII

EVENTS OF DEFAULT
 
Section 8.1.      Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:
 
(a)       any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or


(b)      any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Section
8.1 or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or


(c)      any representation or warranty made or deemed made by or on behalf of
the Borrower or any Restricted Subsidiary in or in connection with this
Agreement or any other Loan Document (including the Schedules attached thereto)
and any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than a
representation or warranty that is expressly qualified by a Material Adverse
Effect or materiality, in which case such representation or warranty shall prove
to be incorrect in all respects) when made or deemed made or submitted; or


(d)      any Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2, 5.3,  5.7, 5.8, 5.9 or 5.10 or Articles
VI or VII; provided that, solely with respect to compliance with Section 6.3 as
of the end of any Fiscal Year, if, in connection with the filing by a Restricted
Subsidiary of a statutory financial statement with any Governmental Authority as
required by Law, the Borrower or any Restricted Subsidiary discovers that such
Restricted Subsidiary was not in compliance with Section 6.3 as of the end of
such Fiscal Year, then the Borrower will not be in default of Section 6.3 if the
Borrower demonstrates to the Administrative Agent’s reasonable satisfaction that
the Borrower has cured all such violations within 5 days after the date on which
the Borrower or such Restricted Subsidiary has filed its statutory financial
statements with such Governmental Authority; or



 

--------------------------------------------------------------------------------



(e)      any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of any Loan
Party becomes aware of such failure, or (ii) notice thereof shall have been
given to any Loan Party by the Administrative Agent or any Lender; or


(f)       the subordination provisions of the documents evidencing or governing
any subordinated Indebtedness shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable subordinated Indebtedness; or


(g)      the Borrower or any Restricted Subsidiary (whether as primary obligor
or as guarantor or other surety) shall fail to pay any principal of, or premium
or interest on, any Material Indebtedness that is outstanding, when and as the
same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or


(h)     the Borrower or any Restricted Subsidiary shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar Law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or


(i)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar Law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Restricted Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or



--------------------------------------------------------------------------------



(j)      the Borrower or any Restricted Subsidiary shall become unable to pay or
shall admit in writing its inability to pay its debts as they become due; or


(k)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the Restricted
Subsidiaries in an aggregate amount exceeding $50,000,000; or


(l)     any judgment or order for the payment of money in excess of $50,000,000,
individually or in the aggregate, shall be rendered against the Borrower or any
Restricted Subsidiary, and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or


(m)    any non-monetary judgment or order shall be rendered against the Borrower
or any Restricted Subsidiary that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or


(n)     a Change in Control shall occur or exist; or


(o)    any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under the Subordinated Debt Documents or
any Subordinated Debt Document shall cease to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any
subordinated lender party thereto, or any Obligations fail to constitute “Senior
Indebtedness” for purposes of the applicable Subordinated Debt Document, or all
or any part of the Permitted Subordinated Debt is accelerated, is declared to be
due and payable is required to be prepaid or redeemed, in each case prior to the
stated maturity thereof; or


(p)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect or ceases to give the Administrative Agent any material part of the Liens
purported to be created thereby; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;


(q)    any HMO Event has occurred and has remain unremedied for a period of 60
days following the occurrence thereof (or such shorter period of time, if any,
as the HMO Regulator shall have imposed for the cure of such HMO Event); or


(r)     an Exclusion Event shall have occurred and could reasonably be expected
to result in a Material Adverse Effect.


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at Law or in equity; and that, if an Event
of Default specified in either clause (h) or (i) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.



--------------------------------------------------------------------------------



Section 8.2.    Application of Funds.
 
After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (h) or (i) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
(a)     first, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;


(b)     second, to all reimbursable expenses, if any, of the Lenders then due
and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;


(c)     third, to the fees due and payable under Sections 2.14(b) and (c) of
this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;


(d)    fourth, to the aggregate outstanding principal amount of the Loans and
the LC Exposure, the Net Mark-to-Market Exposure (to the extent included in the
Obligations) and the Bank Product Obligations of the Borrower or its
Subsidiaries, until the same shall have been paid in full, allocated pro rata
among any Lender, any Lender-Related Hedge Provider and any Bank Product
Provider, based on their respective Pro Rata Shares of the aggregate amount of
such Revolving Loans, LC Exposure, Net Mark-to-Market Exposure (to the extent
included in the Obligations) and Bank Product Obligations;


(e)    fifth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to 102% of
the LC Exposure after giving effect to the foregoing clause fifth; and


(f)     to the extent any proceeds remain, to the Borrower or other parties
lawfully entitled thereto.


All amounts allocated to the Lenders pursuant to the foregoing clauses second
through fourth as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fourth and fifth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).



--------------------------------------------------------------------------------



Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
 
Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider.  Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.




ARTICLE IX

THE ADMINISTRATIVE AGENT
 
Section 9.1.    Appointment of Administrative Agent.
 
(a)     Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto.  The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent, attorney-in-fact or Related Party and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.


(b)     The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.



--------------------------------------------------------------------------------





Section 9.2.  Nature of Duties of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents.  Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.2) or in
the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.


Section 9.3.   Lack of Reliance on the Administrative Agent.  Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
Section 9.4.  Certain Rights of the Administrative Agent.  If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.



--------------------------------------------------------------------------------



Section 9.5.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
 
Section 9.6.  The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.


Section 9.7.   Successor Administrative Agent.
 
(a)     The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time.  If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.


(b)     Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above. 
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.


(c)     In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).





--------------------------------------------------------------------------------



Section 9.8.    Withholding Tax.  To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.


Section 9.9.     Administrative Agent May File Proofs of Claim.
 
(a)     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:


(i)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and


(ii)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


(b)     Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.






--------------------------------------------------------------------------------



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
Section 9.10.   Authorization to Execute Other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, any subordination agreements)
other than this Agreement.
 
Section 9.11.    Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any Loan
Party from its obligations under the applicable Loan Documents if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
hereunder or as otherwise consented to by the Lenders pursuant to Section 11.2. 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Loan
Party from its obligations under the applicable Loan Documents pursuant to this
Section.  In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to release
such Loan Party from its obligations under the applicable Loan Documents, in
accordance with the terms of the Loan Documents and this Section.
 
Section 9.12.  Documentation Agent; Syndication Agent.  Each party hereto hereby
agrees that any Person designated as a Documentation Agent, Syndication Agent,
Arranger or Bookrunner shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swingline Lender or the
Issuing Bank.
 
Section 9.13.  Right to Enforce Guarantee.  Anything contained in any of the
Loan Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent and each Lender hereby agree that no Lender shall have any right
individually to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent.
 
Section 9.14.  Hedging Obligations and Bank Product Obligations.  No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2 by virtue of the provisions hereof or of any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.




ARTICLE X

THE GUARANTY
 
Section 10.1.  The Guaranty.  Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Lender, each Affiliate of
a Lender that enters into Bank Products or a Hedging Transaction with the
Borrower or any Subsidiary, and each other holder of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations is not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 

--------------------------------------------------------------------------------



Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
 
Section 10.2. Obligations Unconditional.  The obligations of the Guarantors
under Section 10.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:
 
(a)      at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)      any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;


(c)      the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)      any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


(e)      any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).






With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.



--------------------------------------------------------------------------------



Section 10.3.   Reinstatement.  The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.
 
Section 10.4.   Certain Additional Waivers.  Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2
and through the exercise of rights of contribution pursuant to Section 10.6.
 
Section 10.5.    Remedies.  The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.02) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1.
 
Section 10.6.    Rights of Contribution.  The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law.  Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until the Obligations have
been paid in full and the Commitments have terminated.
 
Section 10.7.     Guarantee of Payment; Continuing Guarantee.  The guarantee in
this Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.
 
Section 10.8.     Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.



--------------------------------------------------------------------------------



ARTICLE XI

MISCELLANEOUS
 
Section 11.1.     Notices.
 
(a)        Written Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


 
To any Loan Party:

Molina Healthcare, Inc.
 
 
200 Oceangate, Suite 100

 
 
Long Beach, CA 90802-4137

 
 
Attention: Thomas L. Tran, Chief Financial Officer
 
 
Facsimile: (562) 499-0612

 
 
Email: thomas.tran@molinahealthcare.com

 
 
 
 
To the Administrative Agent:
SunTrust Bank

 
 
303 Peachtree Street, N.E.

 
 
Atlanta, Georgia 30308

 
 
Attention: Mary Beth Coke 

 
 
Facsimile: (404) 926-5173

 
 
Email: marybeth.coke@suntrust.com

 
 
 
 
With copies (for information

 
 
purposes only) to:

SunTrust Bank

 
 
Agency Services

 
 
303 Peachtree Street, N.E./25th Floor

 
 
Atlanta, Georgia 30308

 
 
Attention: Mr. Doug Weltz

 
 
Facsimile: (404) 495-2170

 
 
Email:agency.services@suntrust.com

 
 
 
 
To the Issuing Bank:

SunTrust Bank

 
 
25 Park Place, N.E./Mail Code 3706

 
 
Atlanta, Georgia 30303
 
 
Attention: Standby Letter of Credit Dept.

 
 
Facsimile: (404) 588-8129

 
 
 
 
To the Swingline Lender:

SunTrust Bank

 
 
Agency Services

 
 
303 Peachtree Street, N.E./25th Floor

 
 
Atlanta, Georgia 30308

 
 
Attention: Mr. Doug Weltz

 
 
Facsimile: (404) 495-2170

 
 
 
 
To any other Lender: To the address or facsimile number, set forth in the
Administrative Questionnaire or the Assignment and Acceptance executed by such
Lender.


--------------------------------------------------------------------------------



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent, the Issuing Bank or the Swingline
Lender shall not be effective until actually received by such Person at its
address specified in this Section.
 
Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.
 
(b)        Electronic Communications.


(i)      Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


(ii)     Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (C) of notification that such notice or communication is
available and identifying the website address therefor.



--------------------------------------------------------------------------------



(iii)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.


(iv)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.






Section 11.2.      Waiver; Amendments.
 
(a)        No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between any Loan Party and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.


(b)       No amendment or waiver of any provision of this Agreement or the other
Loan Documents (other than the Fee Letters), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that











--------------------------------------------------------------------------------



(i)       no amendment or waiver shall:


(A)      increase the Commitment of any Lender without the written consent of
such Lender;


(B)      reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;


(C)      postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby;


(D)      change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change the provisions of Section 8.2,
without the written consent of each Lender;


(E)      change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;


(F)      release the Borrower without the consent of each Lender, or, release
all or substantially all of the Guarantors or limit the liability of all or
substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender; or



(G)      release all or substantially all collateral (if any) securing any of
the Obligations, without the written consent of each Lender;


(ii)     prior to the Revolving Commitments Termination Date, unless also signed
by Required Revolving Lenders, no such amendment or waiver shall, (i) waive any
Default or Event of Default for purposes of Section 3.2, (ii) amend, change,
waive, discharge or terminate Sections 3.2 or 8.1 in a manner adverse to such
Lenders or (iii) amend, change, waive, discharge or terminate Article VI (or any
defined term used therein) or this Section 11.2(a)(ii); or

 
(iii)      unless also signed by Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the outstanding amount of the Delayed
Draw Term Loan and any unfunded Delayed Draw Commitment, no such amendment or
waiver shall (i) waive any Default or Event of Default for purposes of Section
3.2, (ii) amend, change, waive, discharge or terminate Sections 3.2 or 8.1 in a
manner adverse to such Lenders or (iii) amend, change, waive, discharge or
terminate Article VI (or any defined term used therein) or this Section
11.2(a)(iii);
 

--------------------------------------------------------------------------------



provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or the Issuing Bank without the prior written consent of such Person. 
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (x) the Commitment of such Lender may not be increased or
extended, (y) amounts payable to such Lender hereunder may not be permanently
reduced without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such Lender)
and (z) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (ii) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 11.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement;
(iii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
 
The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Loan Documents shall be amended
by, any agreement implementing an increase in the Aggregate Revolving
Commitments or the establishment of an Incremental Term Loan to the extent the
Administrative Agent and the Borrower deem necessary in order to increase the
Aggregate Revolving Commitments or establish the applicable Incremental Term
Loan and to effect such other changes agreed by the Borrower and the Persons
providing such Incremental Term Loan and approved by the Administrative Agent;
provided, however, that any such agreement shall not affect any change described
in Section 11.2(b) without the consent of each Person required to consent to
such change under such clause (it being agreed, however, that any increase in
the Aggregate Revolving Commitments or establishment of any Incremental Term
Loan will not, of itself, be deemed to effect any of the changes described in
Section 11.2(b) and that modifications to the definitions of “Commitments”,
“Loans” and “Required Lenders” or other provisions relating to voting provisions
to provide the Persons providing the applicable Incremental Term Loan with the
benefit of such provisions will not, by themselves, be deemed to effect any of
the changes described in Section 11.2(b)).  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each agreement
implementing an increase in the Aggregate Revolving Commitments or establishing
an Incremental Term Loan.
 
Section 11.3.      Expenses; Indemnification.


(a)        The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the Arrangers and their Affiliates, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Arrangers and their Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent, the Arrangers, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section 11.3, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.



--------------------------------------------------------------------------------



(b)       The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted (x) from the gross negligence or willful misconduct of
such Indemnitee (including any Related Party of such Indemnitee) or (y) solely
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document.  This Section 11.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
 
(c)      To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.





--------------------------------------------------------------------------------



(d)       To the extent permitted by applicable Law, each Loan Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.


(e)       All amounts due under this Section 11.3 shall be payable promptly
after written demand therefor.


Section 11.4.    Successors and Assigns.
 
(a)      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)      Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)      Minimum Amounts.


(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Revolving Loans and Revolving Credit Exposure outstanding thereunder or, if the
Revolving Commitment is not then in effect, the principal outstanding balance of
the Revolving Loans and Revolving Credit Exposure) or an unfunded Delayed Draw
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$1,000,000 with respect to Delayed Draw Term Loans and $5,000,000 with respect
to Revolving Commitments or unfunded Delayed Draw Commitments and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).








--------------------------------------------------------------------------------



(ii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the applicable Loans, other
Revolving Credit Exposure or Commitments assigned, except that this clause (ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans and other Revolving Credit Exposure thereunder), Delayed Draw Term Loan or
unfunded Delayed Draw Commitment on a non-pro rata basis.


(iii)     Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition





(A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;





(B)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments in
respect of any unfunded Delayed Draw Commitment or any Revolving Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable facility subject to such assignment, an Affiliate of a Lender
or an Approved Fund and (y) assignments by Defaulting Lenders; and





(C)      the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.





(iv)     Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20 if such assignee is a Foreign Lender.





(v)      No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).





(vi)     No Assignment to Natural Persons.  No such assignment shall be made to
a natural person.



 

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.4, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.4. 
If the consent of the Borrower to an assignment is required hereunder (including
a consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower, unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.


(c)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


(d)     Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, the Issuing Bank
and the Swingline Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.



--------------------------------------------------------------------------------



(e)     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender, (vi) release any Guarantor or limit the liability of any such Guarantor
under any Guaranty without the written consent of each Lender except to the
extent such release is expressly provided under the terms of this Agreement or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(g) (it being
understood that the documentation required under Section 2.20(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.4; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.24 and 2.25 as if it were an assignee under
paragraph (b) of this Section 11.4; and (B) shall not be entitled to receive any
greater payment under Sections 2.18 or 2.20, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provision of Section 2.25 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.21 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.






--------------------------------------------------------------------------------



Section 11.5.    Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)      This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the Law (without giving effect to the
conflict of law principles thereof) of the State of New York.


(b)      Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York County and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
Law, such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.


(c)      Each Loan Party irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 11.5 and brought
in any court referred to in paragraph (b) of this Section 11.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)      Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 11.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by Law.






Section 11.6.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------



Section 11.7.     Right of Setoff.  In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured.  Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.  Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.  Notwithstanding the provisions of
this Section 11.7, if at any time any Lender, the Issuing Bank or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.
 
Section 11.8.    Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letters, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.  Delivery of an executed counterpart of a signature page
of this Agreement and any other Loan Document by facsimile transmission or by
any other electronic imaging means (including .pdf), shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.
 
Section 11.9.     Survival.  All covenants, agreements, representations and
warranties made by any Loan Party herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20, and 11.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.



--------------------------------------------------------------------------------



Section 11.10.   Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 11.11.   Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 11.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vii) subject to
an agreement containing provisions substantially the same as those of this
Section 11.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or
any similar organization, or (x) with the consent of the Borrower.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
 
Section 11.12.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.
 
Section 11.13.  Waiver of Effect of Corporate Seal.  Each Loan Party represents
and warrants to the Administrative Agent and the Lenders that neither it nor any
other Loan Party is required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to any Law, agrees that this Agreement is
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

--------------------------------------------------------------------------------



Section 11.14.   Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.
 
Section 11.15.    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates' understanding that that:  (i) (A) the services
regarding this Agreement  provided by the Administrative Agent, the Arrangers
and/or the Lenders are arm’s-length commercial transactions between  Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and  by the other Loan Documents; (ii)
(A) each of the Administrative Agent, the Arrangers and the Lenders  is and has
been acting solely as a principal and,  except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers and any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates  with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii)  the Administrative Agent, the Arrangers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent, the Arrangers and the Lenders has no obligation to
disclose any of such interests to  Borrower, any other Loan Party of any of
their respective Affiliates.  To the fullest extent permitted by Law, each of
Borrower and the other Loan Parties hereby waive and release any claims that it
may have against the Administrative Agent, the Arrangers and each Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
Section 11.16.    Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
Section 11.17     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.



--------------------------------------------------------------------------------



Section 11.18     Certain ERISA Matters.
 
(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:



(i)                such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments;
 
(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
 
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or



--------------------------------------------------------------------------------



(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
(b)            In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
 
(i)            none of the Administrative Agent, the Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
 
(ii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
 
(iii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations)
 
(iv)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
 
(v)             no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
 
(c)            The Administrative Agent and the Arranger hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
[END]
 





--------------------------------------------------------------------------------

EXHIBIT B


Schedule I


COMMITMENT AMOUNTS


Institution
 
Revolving
Commitment
   
Revolving
Commitment
Percentage
   
Delayed Draw
Commitment
   
Delayed Draw
Commitment
Percentage
 
SunTrust Bank
 

$85,000,000
     
17.000000000%

 

$80,000,000.00
     
13.333333333%

MUFG Union Bank, N.A.
 

$52,500,000
     
10.500000000%

               
MUFG Bank, Ltd.
   
-
     
-
   

$55,000,000.00
     
9.166666667%

Bank of America, N.A.
 

$52,500,000
     
10.500000000%

 

$55,000,000.00
     
9.166666667%

Wells Fargo Bank, National Association
 

$52,500,000
     
10.500000000%

 

$55,000,000.00
     
9.166666667%

Barclays Bank PLC
 

$52,500,000
     
10.500000000%

 

$55,000,000.00
     
9.166666667%

JPMorgan Chase Bank, N.A.
 

$52,500,000
     
10.500000000%

 

$55,000,000.00
     
9.166666667%

UBS AG, Stamford Branch
 

$37,500,000
     
7.500000000%

   
-
     
-
 
U.S. Bank, National Association
 

$32,500,000
     
6.500000000%

 

$34,000,000.00
     
5.666666667%

East West Bank
 

$30,000,000
     
6.000000000%

   
-
     
-
 
Morgan Stanley Senior Funding, Inc.
 

$27,500,000
     
5.500000000%

   
-
     
-
 
BOKF, N.A. dba Bank of Albuquerque
 

$25,000,000
     
5.000000000%

   
-
     
-
 
Citizens Bank, N.A.
   
-
     
-
   

$45,000,000.00
     
7.500000000%

Deutsche Bank AG New York Branch
   
-
     
-
   

$45,000,000.00
     
7.500000000%

HSBC Bank USA, National Association
   
-
     
-
   

$45,000,000.00
     
7.500000000%

Fifth Third Bank
   
-
     
-
   

$41,000,000.00
     
6.833333333%

The Huntington National Bank
   
-
     
-
   

$35,000,000.00
     
5.833333333%

Total
 

$500,000,000
     
100.00000000%

 

$600,000,000.00
     
100.000000000%









--------------------------------------------------------------------------------


EXHIBIT C



Exhibit 2.5
 
[FORM OF] NOTICE OF DELAYED DRAW BORROWING
 
[Date]
 
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Facsimile: (404) 495-2170
 
To Whom It May Concern:
 
Reference is made to the Credit Agreement dated as of June 12, 2015 (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”), among the undersigned, as Borrower, the Guarantors identified
therein, the Lenders identified therein, and SunTrust Bank, as Administrative
Agent, Issuing Bank and Swingline Lender.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.  This notice constitutes a Notice of Delayed Draw Borrowing.  The
Borrower hereby requests a Borrowing of Delayed Draw Term Loans under the Credit
Agreement, and in connection therewith the Borrower specifies the following
information with respect to the Borrowing of Delayed Draw Term Loans requested
hereby:
 
(A)            Aggregate principal amount of Borrowing of Delayed Draw Term
Loans1:
(B)            Date of Borrowing of Delayed Draw Term Loans (which is a Business
Day):
(C)            Type of Delayed Draw Term Loans comprising such Borrowing of
Delayed Draw Term Loans 2:
(D)            [If Eurodollar Loans] Interest Period3:
(E)            Location and number of Borrower’s account to which proceeds of
such Borrowing of Delayed Draw Term Loans are to be disbursed:


 
[SIGNATURE ON FOLLOWING PAGE]
 


 



--------------------------------------------------------------------------------

1 Not less than $50,000,000 or a larger multiple of $100,000 and no more than 10
total Borrowings after Sixth Amendment Effective Date.
2 Borrowing of Eurodollar Loans or Base Rate Loans.
3 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------



The Borrower hereby represents and warrants that the conditions specified in
Section 3.2 of the Credit Agreement are satisfied.
 
 
Very truly yours,  
 
MOLINA HEALTHCARE, INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
    Title:    



 

